Welcome
I would like, on behalf of the House to give a warm welcome to the delegation from New Zealand, who are led by the Speaker of the House of Representatives, Mr Jonathan Hunt, and who are seated in the Distinguished Visitors' Gallery. Mr Speaker, we welcome you!
The delegation from New Zealand consists of five members of the country's House of Representatives. The Tenth Interparliamentary Conference between the European Parliament and New Zealand started yesterday and several meetings have already been held. Further meetings are scheduled for today. New Zealand and the European Union are closely joined together by common values, faith in democratic institutions and the decisive role played by parliamentary democracy. We are glad that you are visiting our House here in Strasbourg and hope that you will have good dialogues during your stay here and that the bonds of friendship between Europe and New Zealand will continue to flourish.
(Applause)
The next item is the recommendation for second reading (A5-0343/2002) by Mr Robert Goebbels on behalf of the Committee on Economic and Monetary Affairs on the Council common position (9359/6/2002 - C5-0384/2002 - 2001/0118(COD)) for adopting a European Parliament and Council directive on insider dealing and market manipulation.
Mr President, Commissioner, ladies and gentlemen, the directive on market abuses is important for several reasons. It is the first directive to be adopted under what is known as the Lamfalussy procedure. This is a piece of framework legislation that will be supplemented by implementing regulations. The Commission will pass this secondary legislation on the basis of proposals by the Committee of European Securities Regulators, known as CESR in English. The CESR will draft its proposals on the basis of broad public consultation. The Commission will also adopt the implementing regulations in a transparent way. The Ecofin Council and the European Parliament will monitor the Commission. Parliament will have a deadline of three months in which to deliver an opinion. If, within that period, Parliament adopts a resolution, the Commission will have to re-examine its draft measures. This, therefore, provides a guarantee that secondary legislation will be democratically monitored.
For the future, in order to provide the possibility both of giving secondary legislation more regulations of a technical nature and of providing colegislators with final decision-making rights, a 'call-back' procedure, amending Article 202 of the Treaty, absolutely must be provided for.
The aim of the directive is to lay down the same rules for all financial products throughout the Union, in order to combat all forms of insider dealing and market abuse.
At first reading, Parliament adopted 77 amendments. The Council accepted 60 of these in full and 10 in part. This is clearly a success for Parliament.
I wish to pay tribute to the Belgian, Spanish and Danish presidencies and to the Commission staff, who have always proved willing to reach workable compromises. I also address my thanks to my colleagues in the Committee on Economic and Monetary Affairs, especially Mr Thomas Mann. Because the Commission and the Council have declared their agreement on the five amendments accepted by the Committee on Economic and Monetary Affairs following second reading, the directive could be implemented quite rapidly. The new rules will certainly help to restore confidence in the integrity of the financial markets.
Since the bursting of the speculative bubble over the stock markets and the financial scandals that have hit both the United States and Europe, many investors are hesitant. Since the beginning of 2000, more than USD 7 trillion of virtual stock exchange profits have also been wiped off the market. In Europe, several thousand billion euros have also gone up in smoke. This situation destabilises economies, penalises savers, weakens investment funds and lowers the value of pension funds.
In order to restore the confidence of investors and small savers in the financial markets, we must combat all forms of criminal connivance, forcing companies to be as transparent as possible. In recent months, we have seen numerous revelations about the pally form of capitalism operating amongst company directors, accounting companies, investment banks and financial analysts. This entire group, which on the surface, appears to be quite respectable, operated in such a way that it could milk stock market exuberance for their own profit.
As a result of the market's lack of transparency, there have been conflicts of interest within accounting firms. Many financial analysts have been both judge and accused. Auditors and analysts duped the market players that placed their trust in them. The reason for this was the practice of stock options and other personal bonuses to be received in line with the financial results of their employers.
The sums in question sometimes defy belief. One example is that the CEOs of the twenty-five largest American companies to have declared themselves bankrupt in the last 18 months had awarded themselves, in the three years preceding their company's bankruptcy, packages totalling around USD 3.3 billion. Although we should not generalise, the golden years of the financial sector have nevertheless led to a sort of 'financial mad cow disease' - the 'mad finance syndrome'. Just like the clean-up of the meat market, the need for and the establishment of a rigorous monitoring system and the clean-up of the financial markets will require precise rules to combat all insider dealing and all market manipulation.
The sole aim of the directive is to better regulate the financial markets. It is not seeking to regulate the profession of journalism. Unfortunately, some parts of the press, especially in the United Kingdom, have launched a sometimes incredible campaign against the Commission's proposals, suggesting that the very freedom of the press was at stake. The freedom of the press has not been in any danger and nor will it be. The first article clearly states that no journalist can be held responsible for disseminating false or misleading information, unless that journalist is gaining any advantage or profit from divulging such information.
I am starting from the premise that all journalists attempt to do their job correctly and that they check their sources. If a journalist is wrong, they will not be held responsible, unless he has touched money in the manipulation that has occurred. Some recent scandals, from the Daily Mirror to the Magazine des actionnaires, show that no profession is entirely honest. Parliament wishes to encourage the establishment of codes of good conduct and self-regulation for journalists, not least with regard to potential conflicts of interest, but the best form of self-regulation in the world will never exempt legislators from having to remain vigilant and from intervening at regulatory level if, perchance, self-regulation should prove to be inadequate or unworkable. This is why I ask you to reject the two strangely identical amendments tabled on this matter. It is simply unacceptable that a profession, even one as respectable as journalism, should attempt to exempt itself definitively from a European regulation that concerns it. Once again, it is not the CESR that will establish the rules but the Commission, under the democratic control of the Council and Parliament.
I can assure you, Mr President, that I shall be the first, and not the only one, to oppose any attack on the freedom of the press or against any unworkable over-regulation. European law must, however, be the same for everyone. Every democrat and, consequently, every journalist worthy of the name should welcome this crucial principle.
I wish to begin by thanking the rapporteur, Mr Goebbels, for all his efforts. As we all know, he has been working under heavy pressure. This is a very complex and sensitive issue. I applaud the fact that he has resolutely defended the aim of the directive, which is to enhance the integrity of European financial markets. I should also like to thank the shadow rapporteur and Members of this Parliament and, in particular, of the Committee on Economic and Monetary Affairs for their readiness to proceed as quickly as possible.
After all the discussions we have had on comitology in the past, let me highlight the successful cooperation between our institutions in drawing up this directive, the first to apply the Lamfalussy approach in full. I believe that today's text will provide a good basis for effective cooperation between the European Commission and the European Parliament in the future. As Mr Goebbels knows, the Commission is in favour of amending Articles 202 and 211 of the Treaty to bring the positions of Parliament and the Council into line. I hope that will become even clearer in the contribution the Commission is preparing for the Convention, which, I hope, will be finalised by the end of November. Mr Goebbels, his colleagues and the Commission think alike on that topic.
I assure this Parliament that the European Union has no truck with greedy financial cheats - certainly not with the equivalent of financial mad cows, as Mr Goebbels called them. That is a very vivid phrase which the Commission finds very apt. We want stable, transparent, integrated and efficient European markets for every consumer and investor.
The directive will indeed enhance investor protection and make European financial markets more secure and attractive in future. It will dispel the international concerns expressed over the last few years about insider dealing and manipulation on European markets.
As we are all aware, recent events have shown how important these issues are. Scandals like Enron and other household names show clearly the need for strong rules to make markets more transparent and safe, to ensure that they remain free of abuse and free of fraud. The smooth functioning of financial markets and public confidence in them are essential to sustained economic growth and the creation of wealth. Abuse of markets leads to companies paying more for the finance they need; investors will stay away and the economy will suffer as a result.
We must do everything to stamp this out and to restore public confidence in our markets. The directive aims to do just that.
Since there has been an in-depth discussion about the application of the directive to journalists, which Mr Goebbels referred to, let me say a few words on that subject. Firstly, may I make it clear that under no circumstances do we want to add to the burdens of journalists. The directive does not do that. Journalism is a difficult profession; the pressure of work is great and we do not want to add to that. The directive guarantees freedom of expression and the liberty of the media. That is clearly expressed in the recitals, and the text of the directive itself introduces several safeguards for journalists, including the possibility of self-regulation.
However, recent scandals in several Member States have shown how recommendations by journalists to buy or sell a specific share can influence its market price to their advantage. What we do not want is to exempt from transparency obligations the small category of highly specialised financial journalists who recommend investment strategies. The Commission cannot therefore accept Amendments 6 and 7. It would not seem justified to exempt this rather small category of persons from basic market integrity standards which apply to all the other market participants.
In addition, completely or partially excluding journalists from the scope of the directive would mean harmonising the definition of 'journalist' at Community level, not a very easy task and something we do not wish to do. Therefore, Amendment 5 is a compromise proposed by the Committee on Economic and Monetary Affairs for today's plenary. It is fair both to journalists and to the public interest, and therefore acceptable. I strongly hope that Members of this Parliament share the view of Mr Goebbels and of the Commission on this point. After all, financial journalists who specifically recommend a certain strategy to the investing public should declare any conflict of interests they may have. I do not see why that should not be a useful aspect of this directive.
So the Commission can agree with Amendments 1 to 5, but we cannot agree, for the reasons which I have already explained, to Amendments 6 and 7.
Should Parliament adopt the common position together with Amendments 1 to 5 and reject Amendments 6 and 7, for which I am now making a plea, I hope the Council will be able finally to accept this text in the next few weeks. Adoption of the directive before the end of the year would be a major step towards the integration of European financial markets by 2005 that we all aspire to.
I recommend adoption of this directive to Parliament and I hope that all who take part in the debate will agree with Mr Goebbels and myself.
Ladies and gentlemen, it now gives me great pleasure to call Mr Thomas Mann. Before you speak, Mr Mann, let me most warmly congratulate you on having the Federal Cross of Merit conferred on you yesterday by the German Federal President. Congratulations, Mr Mann!
Let me also take the opportunity, as he is present in the Chamber - and please allow me this - to also congratulate the leader of the group, who is sitting in front of me. He was, indeed, invested yesterday, by the Federal President, with the Federal Grand Cross of Merit! Warm congratulations to both Members!
(Applause)
Mr President, I feel especially honoured that it is you who are presiding when this important report is presented. The American and European financial markets continue to be hit by successive scandals, which make it clear that the actors in them include many black sheep, who lack professional integrity. Balance sheets are being falsified, funds embezzled, and false information deftly fed to the public. Securities are first talked up in price, then offloaded at a profit, and shortly afterwards the price falls rapidly. Many small investors have suffered as a result of market abuse and insider dealing. This makes clear rules and confidence-building measures necessary.
As the PPE-DE Group's shadow rapporteur on the Economic and Monetary Affairs Committee, I had a hand in a number of the amendments. At first reading, Parliament submitted 77 amendments, to the quality of which the Council paid tribute by adopting almost 60 in their entirety and giving partial approval to 10 more. At the time, I congratulated Robert Goebbels, the rapporteur, and I would like to reiterate those congratulations now that we are at second reading stage. We have come to agree on important matters.
The points at issue include 'frontrunning', in which, on the basis of a client's being of sufficient size to affect the market on its own, brokers trade on their own account even before they carry out the client's orders. This is to exploit insider information and is already prohibited. A ban should apply to all the markets within the scope of the directive.
The question of how financial journalists who recommend investments to the public should be obliged to disclose their conflicts of interest - to which Commissioner Bolkestein has just referred - provided substantial material for debate. We are not dealing here with objective financial information, but exclusively with recommendations to the public. There are journalists who succeed in using their own publications to manipulate the prices of securities for their own benefit. Yet it should be in the interests of journalists themselves to make a distinction between their reputable and less reputable colleagues. It is surely not acceptable that a small element in a single profession should get some sort of derogation.
I have proposed, by way of compromise, taking Mrs Kauppi's amendment as a basis for taking into account journalists' professional rules of conduct, including self-regulation, when arranging the technical details. Mr Goebbels and I have jointly tabled an amendment providing for this idea to be incorporated in Article 6 (10), which covers this area. This was supported by a broad majority on the committee. I am of course acquainted with the criticisms of CESR, the Committee of European Securities Regulators, and with the open letter from journalists' associations concerning its work, but I want now to point out that it has no legislative authority, and cannot, therefore, impose binding rules on the way journalists work. The Commission called on it, as an independent institution, to play an advisory role. The Commission will then elaborate the regulation, which will be submitted to the European Securities Committee - including representatives of the Member States' finance ministries - and also to us in Parliament. I cannot imagine that the Commission will disregard the principles of press freedom and journalists' right to free expression of opinion. After all, they are anchored in the recitals of this directive.
As the PPE-DE Group's shadow rapporteur, then, I am seeking support for the Economic and Monetary Affairs Committee's resolutions dating back to early October, which, slightly altered, now form Amendments Nos 1 to 5. Commissioner, on that you have my forthright support. Under these circumstances, there is a good chance that the Commission and the Council will give their assent at an early stage. The directive could enter into force at the beginning of 2003. That would represent a decisive move towards greater integrity in Europe's financial markets, with greater confidence on the part of investors resulting in increased investments. I believe we have a good chance of ensuring that we win broad support for this important piece of comitology.
The recommendation for second reading on a directive on market abuse, which we are considering today, is both timely and appropriate. It is timely because confidence in the integrity of market participants has been seriously damaged over the last two years as a result of various cases of market abuse, chiefly in the United States.
It is appropriate because the common position addresses the need for regulatory authorities to have sufficient enforcement flexibility to be able to detect market abuse and sanction its practitioners on a consistent and effective basis. Also covered is the right of market participants to enjoy reasonable legal certainty that their actions will be considered appropriate.
The key is to be able to deal with market abuse in a consistent manner. Those who have intent and knowledge of market abuse - and knowledge includes journalists - or who act recklessly will be punished. Those whose actions are innocent but have unintended effects will not, however, be penalised.
The fact that we now have a debate with so few amendments tabled nearly 18 months after the initial proposal, when the financial services industry initially questioned whether there was any need for such a proposal, owes much to the skill and patience of our rapporteur, Mr Goebbels. I would like to congratulate him.
We have obtained an appropriate definition of market manipulation and of financial instruments whose use falls within the scope of the directive. Nevertheless, Member States must increase the resources available to their regulators so that they can be effective in their investigation and pursuit of market manipulators.
Mr President, I will begin with the controversial issue in this directive. It should clearly cover financial journalists, and Article 1 of the directive does just that. If journalists profit from the dissemination of information, they will fall within the scope of the directive and they can and will be prosecuted.
The controversial question is different. Should journalists be subject to new regulations that may be established by the Commission and financial regulators, as currently proposed under Article 6(10)? Currently, Member States must ensure there is appropriate regulation so that persons who disseminate research or other information, i.e. news organisations, take reasonable care that such information is fairly presented. Commissioner Bolkestein would have us believe that it only concerns journalists if they recommend shares. That is not what the directive says. It actually gives the Commission and financial regulators a role in determining whether information is fairly presented.
You do not need much imagination to see how this provision could undermine press freedom. It is extraordinary to suggest that the financial regulators, the most criticised public institutions in most Member States - they always get the blame when banks fail - should help determine whether information has been fairly presented. This is why the ELDR Group has retabled an amendment we tabled in committee seeking to exclude bona fide journalists from this regulatory provision, not from the whole scope of the directive, and to do so without opening up any loophole that would allow financial analysts to parade themselves as journalists.
Do we really want today to set such an extraordinary precedent? Do we really want to introduce the first ever European regulation of the press? Do we want to ignore the objections of news organisations like Handelsblatt, Reuters, Agence France Press and the Financial Times, all of which live by their high reputations? Do we really want to take this terrible first step of regulating the press without a proper discussion of the potential consequences?
I urge you to back the ELDR Group amendment and reject this ill-thought-through attempt to introduce media regulation by the back door.
Mr President, I would say that our Parliament has worked extremely well and that we should congratulate our rapporteur, Robert Goebbels, on his excellent work.
We should, in particular, welcome the fact that the pressure to incorporate the concept of intent into the definition of offences, a concept which is usually impossible to prove, has been rejected, and also the fact that we have strengthened obligations of transparency in the field of insider information and in cooperation between market surveillance authorities. We are therefore in the process of breaking in the Lamfalussy procedure which has got off to a good start, I believe, with fine cooperation between our three institutions.
Nevertheless, I feel that it is perhaps regrettable that the Commission asked, at 6 p.m., to begin its work on the regulation's implementation before it is even adopted by Parliament and the Council. In any event, this was merely an excuse to redouble the pressure exerted by the lobbies of financial journalists who want, in fact, to create a general exception in their favour in the field of comitology; I am talking about self-regulation full stop. In our view, financial journalists must indeed comply with all the provisions concerning transparency and the veracity of information and, with regard to the progress that can be made in the field of comitology, this will fall under a future revision of Article 202.
This is why we fully reject the two amendments tabled by the Liberal and PPE-DE groups and support Amendment No 5, adopted by the Committee on Economic and Monetary Affairs, which further strengthens the guarantees concerning that profession.
To conclude, I wish to say that, in light of the extremely serious shortcomings revealed by current developments, we are simply trying to take the first step, particularly where insider dealing is concerned. What is at stake is the entire production and consumption of the financial setup.
Consequently, with regard to the harmonisation of accounting procedures, government reform of businesses, the organisation and the supervision of audits, of financial analysis and credit rating, we call on the European Union and the Commission in particular to rapidly draw up new regulatory and legislative initiatives.
Mr President, the concept of trust is a key one to any discussion about the economy. Our whole economic system is based on trust. And as long as trust is not betrayed, the economic system functions as we expect it to. Expectations of the financial markets are closely linked to the way in which legislative institutions, such as the Council, the Commission and Parliament, deal with unexpected circumstances. The financial markets expect to have regulations, but these should be unambiguous regulations, which are not open to many different interpretations.
The concept of interpretation, in particular, plays an important role in the debate about prior knowledge. After all, what is prior knowledge and when do we talk about prior knowledge which has an actual effect? Article 1 of the directive mentions having 'a considerable influence on the prices of financial instruments' - a concept which ought to be explained, however, on the basis of the effect of the directive in practice.
It is not possible to draw up one unambiguous rule which would apply to all situations. Events which have taken place in practice within Member States have led to regulations being drawn up in order to prevent or sanction fraud and insider dealing. This practice shows that in many cases an assessment of the facts is required based on a given situation.
In my opinion, journalists are very much in a position to determine from specific cases in practice whether prior knowledge applies. After all, in their day-to-day work they have to judge whether something is 'news' or prior knowledge. The reason for which information is gathered or disseminated forms the basis for the assessment of whether prior knowledge applies or not. It is for these reasons that I will not support Amendments Nos 6 and 7.
It is unsatisfactory to declare that technical modality does not apply to journalists in the exercise of their profession. Considering that an assessment takes place on the basis of facts and situations, reference should be made to existing rules and self-regulation within this professional group. It is also the case that an appeal to this professional group constitutes a question of trust.
Although I believe that a number of matters should be regulated at Member State level, the arguments for harmonising the rules at European level are convincing. National legislation falls short within the international context of the financial markets. I support, therefore, the recommendation for a second reading by Mr Goebbels.
Mr President, Commissioner, Mr Goebbels, the Committee on Economic and Monetary Affairs has done an excellent job on this directive. I do feel, however, that there are a number of things we need to bear in mind. We are all quite familiar with the Enron question and other financial scandals, but the important thing is not to be under the illusion that a new law, a new regulation, a new authority will resolve the problem of market abuse and insider dealing. It may be that the situation is gradually improving, but we must be under no illusion - I reiterate - as to whether the new law, the new directive, the new authority will resolve once and for all the issue of transparency and the need to prevent abuse in the financial markets.
Then we have a number of particularly serious concerns where the regulation affects the mechanisms through which information reaches the market - principally the work of the media. Here too, in the past, the most effective tool for preventing the exploitation and manipulation of confidential and other information has proved to be the market, which confirms the reliability and validity of methods of producing and disseminating information.
I agree with what Mr Huhne said and with the amendment tabled by Mr Huhne and Mrs Villiers, and I believe that we must avoid introducing specific, rigid legislation, which would, inevitably, ultimately lead to some sort of regulation of the freedom of the press and the freedom to exercise the profession of journalism. We must therefore reject the illusion that we can use the law to regulate and guarantee the veracity of the information provided by economics and financial journalists. Moreover, we would be running the risk of it having little or no effect because, if a person wants to put the information in their possession to an inappropriate use, they will find a way to do so whatever we do, whatever the law governing the matter.
Mr President, it is vital to have tough rules to prevent insider dealing and to punish those who abuse the market, including journalists and market practitioners. It is vital to protect consumer investors from the misconduct of market insiders. I would like to put on record my thanks to the Council, the Commission and the rapporteur for taking on board a number of issues in relation to accepted market practices, commodity derivatives and Chinese walls at first reading. But this draft directive leaves a number of very significant problems.
It is of very serious concern, as we have heard, to a whole range of journalists and media organisations across the European Union - media organisations that live or die by their reputation for integrity and a high standard of public conduct. I agree that journalists should be subject to market abuse rules. I agree that journalists should be subject to rules that prevent conflicts of interest. I agree that we should have tough enforcement mechanisms to enforce those rules. However, I do not agree with the rapporteur that the Committee of European Securities Regulators is the appropriate body to do this.
In the case of journalists, the rules should be enforced by specialist media regulators, who know how the media works and understand the issues that relate to journalists. CESR does not have the expertise to regulate journalists. It has already demonstrated that it does not understand how the media works. The proposals in its consultation paper would have been impractical and unworkable.
Special constitutional issues apply to journalists because of the demands and importance of that vital constitutional issue, freedom of speech. It is vital that we respect those constitutional issues. It is at least arguable that, in some countries, giving CESR this role would be unconstitutional and contrary to the principle of freedom of speech.
The free flow of information to the markets is absolutely vital in preventing market abuse and protecting consumer investors. If we disrupt that free flow of information to the market, we will be playing into the hands of market abusers. That would be the consequence of allowing CESR to regulate journalists when it does not understand the media issues.
Throughout the first reading, MEPs believed that Article 6(5) was not targeted at journalists. Despite this understanding, CESR has indicated it will regulate journalists. This is a test case. This is the first time we have used the Lamfalussy process. We need to use our codecision power to send a clear message to CESR that we will stand up for the prerogatives and powers of the only elected EU institution and support Amendment 7.
Mr President, there are still too many obstacles in the way of smooth provision of financial services across national boundaries. The draft directive on market abuse that we are discussing today is one step in the right direction. Investor confidence is crucial for the successful development of our financial services markets. The integrity of European markets has to be safeguarded. Common and efficient standards to combat market abuse have to be established and thoroughly implemented.
Clearly, actions that intentionally manipulate financial markets, including those by financial journalists, have to be penalised. Like some other colleagues, however, I am worried about some proposals whose basic intention might be good and respectable but whose effects would be devastating. I believe that there must be tough rules in place to prevent conflicts of interest among financial journalists. But these need to be rules that are sensitive to the media context. Free speech is one of the cornerstones of democracy. In many countries, for example in my country and in Scandinavia, it would be simply unconstitutional to subject journalists to the sort of heavy-handed regulation that the CESR put forward in July.
Under the draft guidelines, a report by a journalist that merely records accurately a recommendation made by an investment analyst - for example, Merrill Lynch has upgraded its rating on Nokia - would require a public disclosure of personal interest on the part of the journalist. This would be impractical, unnecessary and disproportionate. The European Parliament did not address the issues raised by Article 6(5) at first reading because it was widely believed that the Article was targeted at financial analysts employed by investment firms where well-publicised abuses have occurred. The publication by the CESR of its draft guidelines in July revealed that it has another plan. The aim is to cover an extensive range of routine financial journalism where standards have remained high and existing governance mechanisms have proved adequate.
As explained above, the recent amendment to Article 6(10) by the Committee on Economic and Monetary Affairs is insufficient, as the CESR would still be able to override or amend these mechanisms.
The feedback we have had from the European financial journalism community is clear. The proposals would have an adverse impact on media freedom and on journalistic independence. Financial journalism contributes to one of the key objectives of the directive, that is to ensure market transparency. This is especially important for small retail investors. They are the investors in the European Parliament should be trying to protect.
Mr President, Commissioner, ladies and gentlemen, I would like to start by thanking those Members, from all the groups, but especially those belonging to my own, who worked on this report in our committee, and who demonstrated commitment, expertise and passion - which have also been apparent in this debate - in tackling this important topic. This is an important and necessary directive, it is one that we want; we want an agreement with the Council, and we want the directive to enter into force at the beginning of 2003.
This directive is the first under the new comitology procedure. I see it as being founded on seven points. The first is that the insider-trading directive, which has provided the framework, is thirteen years old. A lot has happened in the meantime. It is based on the results of the Lisbon Council and on the conclusions of the Stockholm Summit. It forms part of the action plan on financial services. It is a response to 11 September, because the directive is what the Member States want in order to be better able to take counter-terrorist action. It is a response to Enron, Microsoft, and the EM.TV trial; today's information society makes it easier to engage in insider trading by exploiting the many sources of information available.
We have to build up confidence in the financial services sector, in the financial markets and in the economy. This directive helps to do that by safeguarding the integrity of the European financial markets, establishing rules for combating market abuse in Europe, and strengthening investors' confidence in the European financial market.
I would like to say, though, that we have not made it easier for ourselves, as this debate itself shows. Between the Goebbels Report as it was at first reading, and what we have before us today, there are two more extreme standpoints. Let me point out, though, that this is not a directive on journalists, but one on insider dealing and market manipulation. This directive is not to exclude anyone, but it does have to deal with the differences in quality. We should not expect this House to come to a decision that promotes censorship and infringes fundamental rights and freedoms.
That is the basis of our political work. Because we want to get both sides together, combining the arguments of Mr Huhne, Mrs Villiers, Mrs Kauppi and those of the parties affected, the committee came up with a compromise motion, and I believe that it, and perceptiveness, have enabled us to find a very good and broad compromise on the basis of the special role of journalists and of the possibility of self-regulation.
(Applause)
Mr President, Commissioner, ladies and gentlemen, many of those involved in this business used to wonder whether regulation is needed - they still do. It is my belief that the answer to this question should be an unambiguous 'yes', even though many of the actors take the opposite view.
I am, in principle, opposed to the proliferation of rules. I hope that the future will see politicians, policies, and even the Commission, judged on the basis of what rules and directives they have abolished or unified, rather than the opposite. This situation, though, is rather different. This is about honesty, about trust; this has to do with the prevention of theft, insecurity and, in the final analysis, fraud. I am glad that there is to be an increase in controls and, it is to be hoped, that there will be more sanctions in future.
If I may turn to the subject of journalists and media freedom, I cannot but agree with what Mr Karas has said about the principle that we stand up for freedom of opinion and oppose any sort of censorship. I do, however, see it as inadequate to take the view, as some in this House do, that the good name of certain media and media organisations that have been referred to guarantees that abuses will be prevented. I was myself in that line of business and am, alas, all too well aware that publishers and journalists are human, but that there is a very, very narrow dividing line between honesty and respectability on the one hand and debatable conduct on the other. It is for this reason that I believe a good reputation does not at present offer a sufficient guarantee, and that there is a need for regulation. Arthur Andersen also had a good reputation until that business was struck by disaster.
I am in favour of these interests being disclosed. I believe that we owe a duty to the public to address problems and find approaches towards a solution even in sensitive areas. It will be for the future to show whether we have been able to do that properly in the first stage, with all the nuances involved. We will then have to make any adjustments that turn out to be necessary.
(Applause)
Mr President, I have asked to speak again on this subject because of certain remarks made by Mrs Villiers, Mrs Kauppi and Mr Huhne.
Both Mrs Villiers and Mrs Kauppi said that freedom of speech is under attack. With all due respect to those Members of Parliament who have spoken and whom I have just mentioned, that is a caricature of the aims of this directive. Financial journalists are free to write whatever they wish. There is not the slightest doubt that they can write as they please. The only thing the directive says is that, when they recommend to the public certain stocks in which they themselves have invested, they must state that fact. In other words, if financial journalists advise the public to buy shares in a certain company and if they themselves own shares in that company, they must declare how many shares they own.
I do not understand why that should be an attack on the freedom of the press or, as Mr Huhne said, regulation of the press or of the media by the back door. Why should the rule of transparency apply to all and sundry who engage in dealings on the stock market but not to financial journalists? After all, we are simply asking them to be transparent about their investment in stocks they are recommending the public buy.
The debate is closed.
The vote will take place today at 11.30 a.m.
The next item is the report (A5-0324/2002) by Mr Ward Beysen, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a European Parliament and Council decision (COM(2001) 775 - C5-0111/2002 - 2001/0311(COD)) on amending Decision No 1254/96/EC laying down a series of guidelines for trans-European energy networks.
Mr President, ladies and gentlemen, the European Commission proposes a revision of the guidelines for Trans-European Energy Networks in order to update European policy in this field.
Since 1996, when the first guidelines were adopted, certain salient events have taken place on the European energy scene. I shall limit myself to pointing out the most important, namely the first phase of the internal market, increasing use of natural gas - which also reflects our concern for improved environmental protection - the setting of more ambitious objectives with regard to the use of renewable energy sources and, lastly, the prospects that have now been confirmed with regard to the enlargement of the Union. The Commission proposal reflects these events in the priorities of our energy network policy and in the other provisions of the guidelines.
The most important element of our proposal is the establishment of twelve priority axes for the development of the energy networks, in order to integrate them fully at European level. These axes determine the broad lines that are essential to the operation of a competitive energy market and improved safety of the energy supply, specifically with regard to natural gas.
I am pleased to note that the Barcelona European Council gave its approval to the swift implementation of these projects and clearly recognised their political importance for the European Union as a whole.
I would like to remind you that, in addition to the proposals for a revision of the guidelines for transport and energy networks, the Commission has also proposed to adapt certain provisions of the Rules of Procedure with regard to financial aid for these networks.
In this context, the Commission has suggested the possibility of granting more financial aid, specifically up to 20% of the priority energy network projects. It is clear that increased aid will only be granted to projects that really need it and in which there is a clear prospect of accelerated development, effective implementation and added value for the Union as a whole.
In the case of the energy networks, this concentration of financial means is taking place with a limited, low, constant budget and therefore there should in theory be no concerns with regard to the impact on competition or on spending, because, I repeat, the volume and quantity remain the same.
Lastly, with regard to all the consequences of enlargement, I would like to ask you to be patient. A large number of projects of interest to the candidate countries already appear in this proposal. The Commission considers, however, that these countries need to undergo an initial period of increased competition in the energy market before implementing the priority axes. As far as possible, the Commission will present a proposal in this regard.
Mr President, ladies and gentlemen, I have briefly summed up the Commission's objectives in presenting this proposal and I eagerly await the debate on this matter.
Mr President, Commissioner, ladies and gentlemen, the particular importance of this report is clearly apparent right from the Commissioner's introductory explanatory comments. As a result of congestion and insufficient joint activity, certain Member States can now only profit to a limited extent from the advantages of the open markets, meaning that competitive advantages for consumers are becoming increasingly smaller. The European Commission is therefore right to propose a reform of the guidelines for Trans-European Networks in the energy sector.
The revised proposal takes account of the liberalisation of the energy markets, the increasing external dependence on energy and the stricter requirements to get sustainable sources of energy accepted. These are the objectives which have been emphasised by the political leaders on the European Councils of Stockholm and Barcelona. Concentration on a new list of priority projects forms the core of this proposal. Member States will give special support and attention to these projects. The maximum percentage for co-financing will be increased from 10% to 20% and from now on the construction phase will take precedence.
The question which immediately comes to mind is whether this is the best solution. In my opinion, a massive subsidy for the energy sector is not a good solution because I feel that it is at variance with the current trend towards liberalisation and the creation of a competitive internal market. It must be emphasised that the main responsibility lies with the energy sector and with the industry itself. Measures which are taken on the basis of this decision may in no way be allowed to cause disruption of competitive practices within the internal energy market. I also feel that Community aid should only relate to the design phase. Subsidies for the construction phase such as proposed by the Commission should then only be granted in exceptional cases. In this context, the integration of renewable energy sources constitutes an important factor. In my opinion, these will contribute in future to the diversification of energy sources and thus as such to the continuity of energy provision within the European Union. Support of tangible projects such as off-shore wind parks should therefore be encouraged.
The way in which the Commission wants to implement all this does give rise to a number of questions. I think it is not a good idea to give the European Parliament a droit de regard only when the issues concern strategically important changes to project specifications. It is important to seek a balance between, on the one hand, a quick reaction by the Commission to new developments and, on the other hand, the need for effective control by Parliament. To satisfy the need for transparency, the Commission needs to submit regular reports.
Finally I would like to emphasise that actual measures will be necessary if we want to reap the rewards of the internal market. In fact, the new guidelines might significantly contribute towards coping with the problems of: the continuity of energy provision, the integration of renewable energy, the outermost regions as well as enlargement. I would like to clearly point out that Community aid must be applied pragmatically and that, in the first instance, accountability must be given to the energy sector itself.
Mr President, my sincere thanks go to my colleague, Mr Beysen, for the work he has done. He took the views of the shadow rapporteurs into consideration back in the formulation stage in an exemplary manner and the levels of cooperation we have seen have been fruitful.
We must take account of the fact that in rather more than a year's time there will be 10 new Member States in the European Union. Their concerns are also our concerns. The candidate countries must be included in programmes like the TEN-Energy programme as swiftly as possible. All candidate countries have huge problems with regard to their electricity transmission networks. In the Baltic countries there are no such networks as such. If and when Ignalina is closed, and whatever decisions are made concerning bituminous shale, the Baltic countries' energy strategies cannot rely exclusively on Russia. What sort of timetable does the Commission have for including the new Member States in the trans-European networks?
I have given emphasis to the question of whether the EU should support the private sector. The basic philosophy here is that the energy sector must be one in which the market economy works unaided. Only in exceptional cases can public sector aid be granted to the private sector. The Commission's contribution, which in the end is the European taxpayer's money, must not be raised from 10% to 20%. Previously, aid was available only for studies in the planning stage. If the Commission's new proposal is accepted, aid would also be granted for project development.
There is always the risk that project coordinators will increase their costs just to obtain as much aid from the Commission as possible.
It is good that the Commission will provide support for building trans-European networks. This programme and this amount of money, however, will have only a limited effect, and will not solve the problems of Europe's energy infrastructure. The solution to the problem of bottlenecks is to be found in the Member States rather than in this EU programme. There have been a lot of problems when constructing power lines as a result of the way in which decisions have been made at local and regional level. Residents complain about electromagnetic radiation, the impact on the environment, blighted landscapes, and so on. It is for this reason that no solution has been found for the largest bottleneck in the European electricity networks, which is on the border between Spain and France.
Matters relating to technology must not be linked to this programme. We are now deciding on trans-European networks, without adopting a position on what technology is to be used in producing the energy transmitted through the network and what its source is. The supplementary role renewable energy sources play in basic production is a part of the European energy palette. In certain circumstances they serve as excellent local solutions. This report is about infrastructure, not energy production. The network and production must be kept separate.
As a separate issue I want to mention Amendment No 9. If this is meant to suggest that renewable energy sources will result in lower charges for the consumer, that is not true. All the research shows that nuclear power is the cheapest option for the consumer of all forms of energy.
The Commission is proposing an electricity interconnection capacity of at least 10% as a European minimum level. The level of interconnection is already 20% in some countries, however. The Commission should set its targets higher and insist on a level of 20% for all Member States.
Mr President, Commissioner, ladies and gentlemen, I should like to start by making a point of thanking Mr Beysen. It is unlike me to start a speech by congratulating the rapporteur, because I think that is what we are here for and we generally make a good job of it.
I think, however, that Mr Beysen deserves special praise for his hard work in contacting the other groups right from the start, in order to ensure the report was as unanimous as possible before it was tabled in plenary. And he has succeeded admirably. So thank you for involving us from the outset. As a result, my group feels there is no need to table any amendments because, in my opinion, what Mr Beysen has done is fine as it is.
I would therefore like to just comment briefly on three political points that are important to me. First, as the Commissioner made clear, this decision comes under the general heading of the liberalisation of the energy market; in other words, it contributes to what is already on the Council's agenda. And when it comes to the overall package to open up the energy market, let there be no mistake, we have handed our homework in on time. We adopted our first reading here in plenary on 13 March, after the Council urged us to get a move on. The Commission did likewise; it too has done its homework, unlike the Council. The Council is doing what it always does, what it does best - nothing at all. It sits and talks and fails to come to any decision. That amounts to institutionalised indecisiveness, and that is why we need to say at this juncture: this is an overall package and we want results so that we can move forward.
Secondly, I really do think the Commission was right in this context to suggest - and our resolution should reflect this - that strategically important projects in the trans-European energy network sector should be given top priority. By which we mean projects which are vital for security of supply, strategically important projects which are important in opening up the market, especially those relating to one part of this package I referred to, namely the regulation on which Mr Mombaur acted as rapporteur. It is a pity he is not here today; I think he too would have had a few comments to make here.
Thirdly, unlike traffic networks, the industry and companies involved in the energy networks generally make real money. They make money! And that means that it is primarily up to the industry to finance these projects. It is our job as legislator to support this by putting framework conditions in place, which brings me back to the fact that the Council needs to wrap things up. So that is how we want to go about this, by cofinancing support but with the companies in the front row when it comes to putting money in the kitty.
Mr President, Commissioner, ladies and gentlemen, I too first want to thank Mr Beysen for his excellent report. He has raised some important points, and our group supports his approach. The Commission is proposing that financial support for the trans-European networks must be stepped up. This is to be supported in order to foster the internal market in electricity and gas. As has been said here, it is also important to connect the new Member States to the internal market in energy. This point of view is also contained in the report adopted by Parliament on cross-border exchanges in electricity.
It has also already been said here that the main responsibility for constructing and maintaining adequate energy networks lies with EU industry and business. In this sense the energy networks differ from the trans-European networks, which receive large amounts of public money. Network operators, however, have no interest in removing bottlenecks in the supply to their neighbours. For that reason, state intervention and EU aid to promote competition is well justified. Naturally we also have to see that aid does not distort competition and that it is used for the right purpose.
Concentrating EU aid on priority projects will encourage the removal of bottlenecks and boost competition, giving consumers greater choice. In this way Europe's own energy resources will be put to more effective use and the European economy will be given a boost.
In developing the trans-European energy networks, account must also be taken of social and economic rapprochement. We also have to ensure networks are developed in island, peripheral and remote regions. If necessary we must provide support for connecting the networks in these regions to other networks. Following on from Union decisions, we also have to encourage the diversification of forms of energy and increase the use of renewable energy sources. We have to ensure that decentralised renewable energy can access the network at a reasonable cost.
The recent massive storm damage was a reminder that we must insist on companies and industry being sufficiently prepared to repair damage speedily and restore networks in all regions of the Union.
Ladies and gentlemen, Commissioner, I wish to begin my speech on Trans-European Networks in the energy sector by reminding you once again and quite forcefully, that energy is not a product like any other and that the market cannot be the main force regulating it.
Security of supply is a prerequisite for the political independence of our countries and of Europe. This security requires a diversification of energy sources and will involve major long term, not to say extremely long-term investment. Energy is, furthermore, an important factor in land-use planning and falls entirely within the field of public services in the truest sense of the word. I would add that we must always bear in mind that when we talk about energy and about transport networks that, whereas new infrastructures must be created, existing infrastructures must also be reorganised in order to make better use of them. Lastly, there must be - and I wish to express this forcefully - an obsession with the environment in all its dimensions: the visual dimension, pollution, and the despoliation of resources, not forgetting the issue of waste.
Incidentally, with regard to the report by Mr Beysen, whom I congratulate on his work, I can state my broad agreement with the proposals that have been made. We must in fact improve and extend the energy transport networks and, by means of studies and investment, support the implementation of the least profitable ones where they are needed.
The internal market in energy is necessary but what it needs more than deregulation is investment throughout the Union, especially in the least accessible and least densely populated regions. No one would deny that the interlinking of networks is necessary. Let us not forget, however, that we need energy to put into these networks and a number of conditions must be met if we are to achieve that.
Lastly, I wish to confirm the importance to us of renewable energies, of research in this field and of the public investment needed for its development. I must also admit that I do not fully understand the connection that some people wish to make between this aim of developing renewable energies and a liberal approach that often leads to a quest for the lowest cost in the short term, without worrying about the consequences in the medium and long term.
To conclude, whilst remaining critical of the liberal principles that I believe are dangerous for Europe's energy independence and for small consumers, not forgetting the least-favoured regions, I believe that the Commission guidelines on the Trans-European Networks are a step in the right direction and, as they stand, I thank you for them, Commissioner.
Mr President, the European Commission claims that spending more public funds on building additional electricity lines in Europe will enhance competition. There is no academic evidence for this. What do we have to do if we want to reduce oligopolistic tendencies in the European market? Firstly, we must reduce market dominance. We need to bring in measures such as divestiture in those countries where there are dominant operators. Secondly, we must increase centralised electricity production, because that is the only way to make the sector more competitive in the near future.
Independent research shows that there is no economic rationale for spending billions on a new electricity grid. I have with me some summaries of these studies and I will hand them over to the Commissioner. So what should we do with the public funds available to us? We should spend them on gas pipelines, because that will bring more competition and security of supply. We should spend money on offshore projects in the North Sea and the Baltic.
Historically, this market and the grid which exists in Europe were set up to promote centralised fossil fuel and nuclear power plants. If we want fair competition, we have to use some public money to provide a level playing field for offshore projects. We have enormous potential for this.
This should not be a Christmas gift shop. If you look at the annexes to the report, this is a Christmas gift shop with all the electricity lines any operator ever wanted to build in Europe. This is not a good use of European public funds.
Mr President, I have taken the floor to inform the Members who will listen to me of the significance of an amendment I have tabled, Amendment No 22 to be precise. It raises a number of issues which relate to the region I represent, Sardinia, but which also concern all the islands in the Community and, therefore, around 15 million citizens dispersed throughout all the seas of Europe.
The general framework governing the trans-European networks described in this proposal includes, of course, the desire and the intention to help the underdeveloped regions. The amendment I have tabled equates the situation of the islands to that of the less-developed regions, for energy is one of the sectors in which islands are at a greater disadvantage: there is not one island on our continent that does not have an energy problem in terms of cost, quantity, capacity for progress and economic development.
Some practical measures have been taken, for an important project has been included in the list of projects of common interest which concerns two islands in the Community - Sardinia and Corsica - specifically, the gas pipeline which will convey a considerable amount of methane gas from Algeria to Italy, France and southern Germany. It has been included among the projects of common interest but not yet among the priority projects.
I therefore hope that, if the European Parliament adopts my amendment, a further boost will be given to this project whose implementation is awaited by a significant part of Europe, and, if possible, to other projects, which will then be practically implemented.
Mr President, Mr Beysen has tabled an excellent, forward-looking report which takes account of important basic documents such as the White Paper on renewable sources of energy, the directive on the internal market in electricity and the directive promoting electricity from renewable sources of energy. We particularly welcome the proposed amendments calling for fair network access for electricity companies using renewable energy sources. Of course, in the long term, we also expect the Commission to internalise external costs, which need to be broken down in the case of fossil and atomic energy production.
At present, we are probably all taking far too little account of future problems with security of supply and underestimating the expected cost increases in the primary energy sector in general. In this sense, we welcome the proposed amendments tabled by Claude Turmes, while Mr Beysen is to be congratulated on having pushed so forcefully for the inclusion of wind energy.
Mr President, Commissioner, ladies and gentlemen, thank you for this report. It is about a logistics system in the European Union that we are trying to build. It appears that electricity consumption will continue to grow over the next 20 years but that the rate of growth will fall off or slow down. At the same time the production of electricity and other forms of energy will go down in relation to consumption.
We in the Nordic countries have opened up our electricity markets. For example, in my own country, Finland, households have been able to choose their electricity supplier for many years now. This practice has worked well in the Nordic countries, and even Norway, a country outside the European Union, participates.
The importance of renewable sources is increasing in our logistics system and limiting carbon dioxide emissions has also become a key issue. Natural gas is also growing in importance.
We must be on our guard against the emergence of monopolies and reliance on just one supplier, which would cause huge problems. Let us just recall how things went for Enron or how things are still going for a certain large company in Great Britain. Where are the largest and nearest energy resources from the Union's point of view? They are in Russia. Now while the relevant Commissioner is listening attentively over there I would propose that, at the next summit between the European Union and Russia, an attempt at some sort of concrete agreement is made on energy, both gas and electrical energy, because we are very interested in both and we will be dependent on Russia for gas within 20 years or so.
Mr President, Commissioner, ladies and gentlemen, we should congratulate ourselves on proposals and reports such as this, because it includes the ultraperipheral regions in setting energy guidelines. The sparse energy supply in these regions is precisely one of their most significant disadvantages, which we are now attempting to remedy.
I shall use this speech to request a clarification in the annex providing for natural gas networks in the ultraperipheral regions. There is an extremely serious error that I would like to point out, even though, logically, it should be up to the Spanish Government to communicate this.
Section 'E.07' includes two new terminals in the Canary Islands. One, according to the text, in Santa Cruz de Tenerife, and the other in Las Palmas, Gran Canaria. We - and the sector - understand this to mean natural gas on the island, rather than in the capital, in other words, Tenerife on the one hand and Gran Canaria on the other.
Mr President, who could be against the construction and maintenance of infrastructures in the energy sector and the integration of energy networks of the countries that are soon to join the European Union? No one would be, of course, if it were truly a matter of meeting the needs of the people. The real issue, however - as the report makes quite clear - is to make the construction and the maintenance of infrastructures in the field of energy subject to the laws of the market. In order to establish a more open and competitive internal market for energy, public funds supplementing private funds will rise from 10% to 20% of total investment. Members from the Lutte ouvrière are opposed to the use of public monies to increase private profits.
Besides which, the aim of increasing interconnection between gas and electricity networks is not to rationalise energy distribution at EU scale, but instead to open up the entire gas and electricity market to competition. What this means, where France, for example, is concerned, is another step closer to the privatisation of Électricité and Gaz de France, a process that we reject entirely. We reject it, as do the tens of thousands of workers who demonstrated on 3 October in Paris for Électricité and Gaz de France to remain public services. We also oppose any attack on salaries or on the pensions of workers in this sector.
The various States or the European Community itself must be able to fund an energy transport network which is fit for the twenty-first century, whose management criteria are not profitability or the quest for profit for a few but which are to meet the energy needs of everyone and equal access for everyone. We do not think, however, think that by allowing themselves to be guided by private interests, the current European institutions will achieve this.
Ladies and gentlemen, in accordance with Rule 120, paragraph 5, the Vice-President of the Commission, Mrs de Palacio, now has the final word.
Mr President, I would like to thank all the speakers for the clarifications they have provided and the issues they have raised.
I would like to highlight the magnificent work carried out by the rapporteur, Mr Beysen, and say that I see in general that the Commission and Parliament share the same point of view with regard to trans-European networks as an essential factor in facilitating the construction of the internal gas and electricity network.
The Commission accepts the vast majority of the proposed amendments, with some changes to the wording in certain cases. These amendments supplement or clarify the Commission's text. I shall provide the exact list of all the amendments and also indicate those we cannot accept as they contain guidelines which fall outside the scope of the Commission's objectives.
I shall concentrate, however, on explaining Amendments Nos 8, 10 and 11, which concern Annex III and, specifically, the use of the comitology process. In the interests of transparency and clarity, the Commission proposes that detailed descriptions of the projects should be included in the aforementioned Annex III to the guidelines.
In our opinion, with this level of detail, this Annex should be considered as a technical Annex and frequent and necessary decisions to update it should be taken in accordance with the comitology procedure.
Ladies and gentlemen, allow me to remind you that the use of the comitology procedure goes beyond trans-European networks and is currently the subject of an analysis of the interinstitutional agreement between the three institutions, and that the issues that Parliament might raise must be solved within this framework.
Mr President, I would also like to point out that, in any case, the Commission will present an annual report on the development of the trans-European networks and the progress made with regard to the projects and, if possible, the amendments made to these in Annex III.
Once again, I would like to thank Parliament for supporting this proposal, Mr Beysen for his work, and all the speakers, and I hope we will also achieve a swift solution in the Council.
The next item is the vote.
Draft general budget of the European Union - 2003 financial year
Draft amendments and proposed modifications to appropriations in Section III of the 2003 draft general budget concerning the Commission
Draft amendments to Sections I, II, IV, V, VI, VII and VIII of the 2003 draft general budget concerning the European Parliament, the Council, the Court of Justice, the Court of Auditors, the Economic and Social Committee, the Committee of the Regions, the European Ombudsman, and the European Data-Protection Supervisor
Mr President, before we begin the vote on the budget and the budgetary amendments, there are some statements I would like to make, some corrections and oral amendments that I would like put to the vote.
Firstly, I would like to inform colleagues in the Chamber that we have a very tight margin in category 3, for internal policies. It is only EUR 2.6 million. If, as a result of the vote, we pass the ceiling, I would feel obliged to propose offsets and further reductions on other budget lines. That is just a little warning.
Then there are some technical corrections. First of all, amendment 662 on budget line B53004 (new) should not be subject to a separate vote because nobody has requested that. It has been listed as a separate vote by mistake. It should instead be voted on as part of block 4. I will check this with all the political groups but, as I understand it, there is no problem.
We also have a technical adjustment in heading 5. The amendments proposed reflect the announcement by Eurostat on 15 October. We have new parameters for salaries in 2003. The 2.6% increase has now been reduced to 2%. The resulting adjustments to match the front loading in 2002 need to be made.
I will quickly read the figures for the record. In Amendment 525, the final amount should be EUR 1 450 901 000 and nothing else. In Amendment 556,the final amount is EUR 68 890 436. In Amendment 650 on budget line A360, the final amount should read EUR 38 219 720.
Then we have two new amendments, because we had no amendments on pensions. These are on budget line A1900, where the final amount should read EUR 412 887 000, and on budget line A6000, where the final amount should read EUR 124 456 000. In Amendment 562 on budget line A7000, the final amount should read EUR 54 916 000.
Finally, in Amendment 527 on budget line A200, the final amount should be EUR 147 529 904.
We also have some technical corrections on agencies. There is a separate remark for the agency enlargement costs. They have now been slightly amended and should read as follows: for Amendment 583 on budget line B3-4201, the correct amount is EUR 7 150 000.
For Amendment 589, budget line B5-3111, the correct amount is EUR 300 000. For Amendment 596, budget line B5-8301, the final amount is EUR 3 522 711. Finally, we do not need a figure for Amendment 593, because it has been withdrawn. There is no enlargement cost in that case.
There is one item which has to be voted on and that is budget line A-3014, one of the A-30 lines about European masters' courses in human rights and democratisation. The reference here to the University of Padua is not correct. It should be replaced by the European Inter-University Centre. That is actually a new amendment to the draft budget and should be voted on at the beginning.
I would also like to tell the House that, in order to be consistent with the resolution, I will ask the sessional services to replace the second part of the first paragraph of the grounds for Amendment 644 on Afghanistan by paragraph 26 in the resolution, so that there is no difference between the wording of the resolution and the amendment. I do not think that requires a vote, but I just wanted to point it out to the House.
Finally, a politically more important point, because it concerns North Korea and the discussions we have had on KEDO and nuclear issues. Following the recent information on the declaration by the North Korean Government on the possible production of nuclear weapons, the Committee on Budgets, at its meeting this Monday, authorised me to table an oral amendment in plenary. This proposes that the EU's total contribution to KEDO, which is EUR 20 million, be entered in the reserve, on the grounds that the North Korean Government has admitted it is working on the research and production of nuclear weapons. This is clearly at odds with the general objectives of EU participation in the Euratom-Korean Peninsula Energy Development Organisation KEDO, which are 'to contribute to reinforcing and maintaining the international nuclear non-proliferation regime and to help achieve appropriate cooperation with both North Korea and South Korea to ensure the safe and peaceful use of nuclear energy'.
The appropriations will be released from this reserve on the condition that, firstly, North Korea proves itself willing to respect the international non-proliferation regime and, secondly, that North Korea proves it has discontinued its nuclear weapons production programme. This is also a new amendment to the draft budget and must, preferably, be voted on at the beginning.
Finally, when we come to category 4, I shall comment on two specific aspects of that category, but that is all I wish to say at this point.
Mr President, before proceeding with the vote let me draw Members' attention to the following oral amendments to heading 5.
Firstly, as the Council is now making a contribution to the frontloading operation, and given that Parliament will contribute almost EUR 43 million instead of EUR 40 million, which is what the Bureau and the Committee on Budgets decided on Monday evening, I propose that an amount of EUR 35 million should be taken back in 2003. Thus Parliament's net contribution will amount to EUR 8 million.
Secondly, following Eurostat's new figure on salary adjustments, which is now reduced from 2.6% to 2%, the amounts entered in the different sections on staff expenditure also need to be adjusted accordingly.
I therefore suggest the following adjustments to the following amendments to reflect these changes. Amendment 493, section - Parliament: a reduction of EUR 1.9 million on item 1100. Amendment 715, section - Parliament: a reduction of EUR 3.1 million on item 209. Amendment 514, concerning the Court of Justice: a reduction of EUR 500 000 on item 1100. Amendment 516, concerning the Court of Auditors: a reduction of EUR 36 000 on item 1100. Amendment 520, on the Economic and Social Committee: a reduction of EUR 236 000 on item 1100. Amendment 522, on the Committee of the Regions: a reduction of EUR 102 000 on item 1100. Finally, Amendment 523, concerning the Ombudsman: a reduction of EUR 11 000.
I will have to make further remarks on the resolution.
Mr President, I would just like to say that we are now going into category 4 - External Actions - and here we have a special situation because we have created a so-called 'asterisk' amendment. We are above the ceiling of EUR 72 million. This 'asterisk' amendment means that if we make any more increases after this block 5, credits for Afghanistan will be reduced. I just wanted to warn everybody about this. Of course, this is a first reading position, but still I wanted to inform you of the situation.
Mr President, this should, I hope, be the last time I speak in this vote.
Last Monday, we discussed East Timor in the Committee on Budgets, and I just want to explain what we are doing here. To maintain a separate budget line for East Timor - which is very politically important for the Timorese Government and for many others - a split vote has been requested on Amendment 674. In order to clarify the vote, I should like to explain that the split vote means that the first part will include the amounts. If we vote in favour of the first part, we vote in favour of the increased amount, which is EUR 25.5 million. As far as I know, that is acceptable to everybody.
The second part of the vote concerns the nomenclature. If you want a separate line for East Timor - which is the rapporteur's recommendation, authorised by the Committee on Budgets - you should reject the second part of the amendment by the Committee on Budgets.
Mr President, I hope this will be the only thing I have to say concerning the resolution. The first-reading resolution needs to be adjusted to reflect the vote. Therefore, paragraph 8 needs to be amended as follows. The word 'intention' should be replaced by 'decision'. The figure of 40 million in the first line should be replaced by '42 690 000' and the figure of 40 million in line 8 should be replaced by '35 million'.
Secondly, a minor change is also needed in paragraph 19 in the verb tenses. In line 3, the words 'should be' should be replaced by 'are'. In line 4, the words 'should be' should be replaced by 'is'. In line 5, the words 'should conduct' should be replaced by 'conducts'.
Thank you for those clarifications.
(Parliament adopted the resolution)
Mr President, I wish to begin by expressing the regret of Mrs Schreyer, my colleague, who cannot be here. She has to be in Brussels this morning for discussions with the President, obviously on issues concerning the financing of enlargement and - equally obviously - before the Brussels European Council takes place.
Very briefly, on behalf of the Commission, I note with thanks Parliament's adoption of its negotiating position at this first reading on the 2003 draft budget.
The rapporteurs, Mr Färm and Mr Stenmarck, have supported a position that gives a reasonable prospect for a constructive and prudent 2003 budget at second reading.
The Commission will respond rapidly and fully to Parliament's various requests and queries in order to encourage early resolution of the outstanding points before second reading.
We still have to finalise preparations for enlargement, but we are grateful to Parliament for its offers for 2002. That will obviously ease the problems in 2003.
I shall make three other very brief points. Firstly, we must, and will, pursue the administrative reforms vigorously. A comprehensive progress report on reforms will be produced in January for Parliament to inspect.
Secondly, we shall update the Union's agricultural budget and fisheries agreement needs for 2003. The Amending Letter will be put before the House next week.
Thirdly, the Commission notes Parliament's concern that neither of our institutions is sufficiently involved in preparations for possible Common Foreign and Security Policy joint actions or in estimating the funding required for such actions.
Clearly, the budget for external actions has yet to find a reasonable overall balance. The Commission will, consequently, propose realistic solutions in the coming weeks to help the budgetary authority reach satisfactory conclusions.
Mr President, I propose adding the words 'Pakistan and Russia' to the word 'Israel'.
Mr President, this is just a clarification, for the amendment should be in your voting list anyway. I would just like to say that, at the very beginning of Amendment No 5, my group proposes that the word 'condemns' should be replaced with the word 'regrets'.
The European Parliament has passed the EU budget, voting down an EDD amendment calling for the reimbursement of MEPs' expenses at actual cost. Amendments to this effect have been put down at successive budgets as long as I have been a member here, and have been rejected on every occasion. At a time when the EU is celebrating enlargement, it is critical that the European Parliament demonstrate a commitment to financial probity and open accounting. Once again, it has failed to do so.
In the vote on the budget, we have in general voted against the committee's proposals to increase the agricultural expenditure in category 1. That is because we think that the EU's money can better be used in other areas where it is really needed. It is unreasonable for approximately half of the EU's total budget to be spent each year on subsidising the production and export of agricultural products. As it stands, the common agricultural policy is not only expensive for the EU but also contributes to higher consumer prices.
The export subsidies mean that the EU's food surpluses are dumped on the world market at low prices so that the food industry is placed at serious competitive disadvantages in many developing countries, for example. The fact that the EU also subsidises tobacco cultivation is particularly worth noting. The EU's activities and budget should instead be directed at cross-border problems that the Member States cannot solve themselves. The EU's agricultural policy in the form of export and production subsidies should therefore be phased out and replaced in part by subsidies promoting biological diversity and environmental measures.
. (PT) I have voted in favour of the first reading of the draft Union budget for 2003 because I felt it was a balanced and rigorous document, and pursues the guidelines laid down in Berlin, specifically with regard to the Financial Perspective for the use of the Structural Funds.
I wish to highlight two points from the proposal: the first is the refusal by the majority of Members of this House to reduce appropriations for supporting the running of European parties and parliamentary groups, a move which I supported; the second is the maintenance of the specific budget line for financial assistance for the rehabilitation and reconstruction of East Timor, and the significant increase in this sum compared to the previous year, a decision that the European Parliament passed with an extremely large majority, fleshing out the proposal for an amendment tabled in the Committee on Budgets, to which I also subscribed.
We welcome the fact that the appropriation for combating HIV/AIDS is up by approximately EUR 200 million, or 60%, on the Council's proposal. This shows that Parliament really does want to comply with the commitments we made when the Global Health Fund was set up.
In general, we Swedish Christian Democrats share Parliament's negotiating position on the issue of the budget. There are nonetheless a number of points of widely differing character that we should particularly like to comment on.
We believe that, before we can approve the whole of the proposed amount, it is important for the Commission to be able to clarify how the aid for Israel and Palestine is to be used. By approving, therefore, only half of the appropriation in the present situation, we are exerting pressure in the right direction.
It is encouraging that a start is being made on phasing out the subsidies for the transport of live animals, even though we should have preferred to have seen them removed completely.
We are sorry, however, that the aid for East Timor is being reduced, since the country is still in a phase of consolidation in the immediate aftermath of its declaration of independence. We believe it is wrong to provide subsidies, to the tune of EUR 7 million, to European parties until such time as there is a legal basis for doing so, and we regret that the proposal to remove the appropriation was voted down by 393 votes to 76. We were also in favour of a feasibility study for a civil peace corps, something which was, however, rejected.
- (SV) For quite a few years, the common sector in the Member States has been the victim of major cutbacks. In that context, it is depressing to see that the EU's budget contains an incredibly large amount of unused resources and that there is a complete waste of money in certain cases.
There is a great deal of the EU's expenditure budget that we wish wholly or partially to abolish, such as agricultural subsidies, subsidies for the export of live animals to third countries, the greater part of regional aid, subsidies for tobacco cultivation and the running of the Economic and Social Committee and subsidies for European political parties, federalist EU organisations and the dissemination of EU/EMU propaganda. This list of what we think are downright objectionable items of expenditure in the EU can be extended still further.
Another detail we have insisted on every year is that travel expenses for Members of the European Parliament should only be reimbursed in the case of actual costs that have arisen in connection with travel on EU business. It is quite incredible that this issue can never be resolved, in spite of the fact that so many people purport to stand up for this principle.
The public funds spent by the EU can be better used in the Member States. We believe that the Member States' contributions to the European Union can be reduced.
I voted against budget lines B7-6312, Arndt 605 and Arndt 361. This funding for population and reproductive health care will be accessed to provide abortion in developing countries, according to the upcoming Sandbæk report.
The European Union has no legal right to provide or promote abortion and it is unacceptable to use public funding for this purpose within the Member States, candidate countries or developing countries where it is unacceptable to communities.
We Swedish Social Democrats have today voted against the amendments aimed at increasing the subsidies for agriculture. We believe that the agricultural subsidies must be reduced. A first step in the task of reforming agriculture would be to transfer resources to rural development. On a slightly longer term view, it is not however enough merely to redistribute resources within the agricultural sector. Instead, the agricultural subsidies must also be considerably reduced. That applies in particular to the tobacco subsidies. The EU must not provide subsidies for the production of crops that endanger our lives as human beings.
. (FR) My colleagues and I from the Mouvement pour la France Group have signed the amendment removing the EUR 7 million appropriation for 'European parties' from the 2003 draft budget.
In effect, the Treaty of Nice, which provides for public financing for political parties 'at European level', has not yet come into force, and still less its essential implementing regulation. We are well aware that the existing 'parties' are in need of money, for the Court of Auditors has declared their funding by certain Parliamentary groups of this House to be illegal. We do not feel, however, that this is sufficient reason to disregard the fundamental provisions of the law.
Moreover, the implementing regulation drawn up last year in anticipation did not comply with the conditions of respect for national constitutional rules on neutrality in the funding of national politics and equal treatment of all the political groupings represented at the European Parliament, as they were defined by Declaration No 11 of the Treaty of Nice.
Basically, we can only reaffirm our rejection of this kind of funding, which will cost the taxpayer a lot of money and only provide minimal resources for European parties which have no real substance.
For quite a few years, the common sector in the Member States has been the victim of major cutbacks. In that context, it is depressing to see that the EU's budget contains an incredibly large amount of unused resources and that there is a complete waste of money in certain cases.
There is a great deal of the EU's expenditure budget that we wish wholly or partially to abolish, such as agricultural subsidies, subsidies for the export of live animals to third countries, the greater part of regional aid, subsidies for tobacco cultivation and the running of the Economic and Social Committee and subsidies for European political parties, federalist EU organisations and the dissemination of EU/EMU propaganda. This list of what we think are downright objectionable items of expenditure in the EU can be extended still further.
Another detail we have insisted on every year is that travel expenses for Members of the European Parliament should only be reimbursed in the case of actual costs that have arisen in connection with travel on EU business. It is quite incredible that this issue can never be resolved, in spite of the fact that so many people purport to stand up for this principle.
The public funds spent by the EU can be better used in the Member States. We believe that the Member States' contributions to the European Union can be reduced.
. (FR) Of course, our group endorses the European Parliament's refusal to allow the Council of Ministers to cut agricultural market expenditure across the board and the reestablishment of this expenditure at the level laid down by the 2003 preliminary draft budget. Our group also welcomes the adoption of its amendment by the Committee on Budgets, an amendment seeking to increase by EUR 20 million the appropriations facilitating the establishing of young farmers in rural areas, an initiative which is proving very successful in France.
At the start of the Brussels European Council, however, we must not lose sight of the serious threats to the CAP posed by a new, historic enlargement of the European Union. Indeed, the agreement on Europe's Financial Perspective, which will be valid until 2006 and which was obtained at such high cost to France at the 1999 Berlin Summit, must not be jeopardised in the name of enlargement, considering that the last year of implementation of the current Financial Perspective will also be the year when the CAP is reformed and that France will henceforth be a net contributor to the European Union Budget. The burden of the automatic increase in enlargement-related agricultural expenditure must not be borne by French farmers, and if farm subsidies were to be revised in 2006, this revision would, of course, have to include the Structural Funds and each country's contribution to the European budget.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (PT) I roundly welcome the decision, in the framework of the general budget of the European Union, to maintain both a specific line for aid for the rehabilitation and reconstruction of East Timor, and for an appropriate level of funding. The vote on the special function of the two parts of Amendment No 674, in terms that the roll-call vote makes quite clear, merely continues the spirit of intense cooperation and solidarity that the European Union has demonstrated towards the world's most recent nation. Let us remember the award of the 1999 Sakharov Prize, by the European Parliament, to the current President of East Timor, Xanana Gusmão, and the promise of assistance in consolidating the new nation, marvellously expressed in the European Parliament's resolution of 4/10/2001. The processing of this specific budget line in Parliament rewards the attention, the tenacity and the excellent coordination between the Members who are best informed and best disposed towards East Timor, specifically the Portuguese Members from the various benches in this House. Given the extremely broad majority achieved in plenary, however, it is also a sign that Parliament remains equal to its political and moral responsibilities and is not breaking the commitments it has given to the Timorese people. This is indeed extremely gratifying.
. (PT) I wish to congratulate Mr Asensio on the report he has drawn up on the Parliament and Council proposal aiming to lay down common standards for the compiling of Community statistics on the rail transport of goods and passengers, including information on safety, which I fully support.
Since this proposal has achieved the broad consensus of the various actors involved, I simply wish to emphasise that adopting this legislative instrument will facilitate, in the framework of common transport policy, the evaluation of the common rail sector, thereby making informed decision-making possible, specifically on providing a greater incentive in the future for rapid, comfortable and safe rail traffic within and between Member States and between Member States and third countries, as an alternative to today's excessive surface and air congestion, to the benefit of users and, doubtless, of the environment itself.
. (PT) The promotion of rail transport - in the same way as short-sea shipping or cabotage - as a safer and more ecological alternative to the congestion on road links has, for a long time, been an extremely important basic guideline. In order to ensure, however, that this proposal is based on a fruitful and objective debate, it is crucial that we have a rigorous and reliable understanding of the realities of the sector, both in terms of determining the urgency of the strategic decisions to be taken - especially priority destinations and journeys - and in terms of measures to achieve a desirable reduction in road transport. This is the importance of this proposal for a regulation, which is intended to update and adapt rail transport statistics in order to be able to provide better monitoring and a more accurate analysis of developments in the sector, bearing in mind the measures that are to be adopted under the rail package. Now that we have reached this phase, I welcome the fact that a common position has been achieved in Council - with some amendments tabled by Parliament also being adopted - demonstrating that this is a subject that unites more than it divides and which could have an enormously positive impact on the quality of life of future European citizens. These are the reasons why I have fully supported this report.
I am chairman of the C.N. Group, which owns several newspapers. For that reason, in order to avoid any suggestion of a conflict of interest, I shall not participate in the vote on this report.
In Sweden, freedom of expression has been protected by the constitution since 1766. The Directive on Insider Trading and Market Manipulation has given rise to debate and to some degree of unease, since there is a continued wish to protect journalists' right to freedom of expression, even once the directive has come into force.
We believe however that we have received both sufficient explanations of why the directive is of great importance in terms of the desire, for example, to prevent financial speculation harmful to the private individual, and sufficient assurances that the directive will not have any effect upon the Swedish constitution. The directive as a whole has an important role to play in creating a free and more efficient financial market demanding sound consumer and investment protection. The amendment by the Group of the European Liberal, Democrat and Reform Party would bring financial journalism within the scope of the directive, but responsibility for implementation would be left to existing self-regulating bodies. That is why we have today voted in favour of the Directive on Insider Trading and Market Manipulation.
. (PT) The proposal we are now voting on, concerning insider dealing and the manipulation of the market (market abuse) is, as has been mentioned by our fellow Member and rapporteur, Mr Goebbels, crucial in terms of principles.
The importance of this directive, together with the urgent need for its adoption, justify my use of the right to submit an explanation of vote in writing, despite the fact that I am not a member of the Committee on Economic Affairs and, consequently, this is not an issue with which I have been particularly closely involved. I am, therefore, using this device to reaffirm the need for a vote in favour of the recommendation in question.
Behaviour of the type that has led to the succession of scandals in the American financial markets, as well as some forms of market manipulation covered by the directive, must be penalised effectively and efficiently. This is crucial not only as a matter of principle, as I said at the beginning of my intervention, but also as a means of helping to restore confidence in the financial markets. This explains the spirit of consensus achieved at first reading, which I welcome.
. (PT) The series of scandals affecting US financial markets has highlighted the lack of professional integrity among certain financial intermediaries, as the rapporteur states, thereby compromising, in fact, the very trust of public and private investors and at the same time, casting doubts, suspicions and uncertainties over all economic actors and creating widespread unease in the world economy. I have voted in favour of this report's amendments because they make a more effective contribution to the fight that must be pursued tenaciously against the darker side of a globalisation that has also promoted a new form of economic crime, along with distortions, cover-ups and manipulations. I think that this must be the approach to adopt if confidence is to be restored in economic actors and this is a prerequisite for our being able to achieve a genuine area of freedom, security and justice and move towards the much hoped-for 'most dynamic and competitive economic area in the world, based on knowledge and able to guarantee sustainable growth, with more and better employment and greater social cohesion' as defined in the Lisbon Strategy. I believe that the amendment tabled by the rapporteur calling for statements of transactions made by persons discharging managerial responsibilities within an issuer of financial instruments to be made rapidly accessible to investors is particularly relevant.
. (FR) It is disgraceful that the rapporteur is proposing to reduce the compensation amounts proposed by the Commission, with more concern for the financial well-being of the airlines than the interests of the passengers who are the victims of their commercial practices. In the same way, he extols the merits of deregulation of the air transport sector, presenting it, against all evidence, as of benefit to travellers, whereas its sole purpose is to allow airlines to increase their profits. It has also served to increase the chaos in the sector, the primary victims of which are those working in the sector and air transport users.
If we have not voted against this report, abstaining instead, it is only because, despite its limitations, it might lead to air transport passengers receiving a little more compensation in the event of overbooking, cancellation or long delays of flights.
We believe, for reasons of justice, that two levels of compensation for passengers would be the best solution, in practice one within the EU and one outside the EU. In the absence of alternatives, we are, however, voting with the Group of the Party of European Socialists, that is to say for three levels of compensation.
. (PT) I wish to express my support for the amendments tabled by the rapporteur, Giorgio Lisi, to the initiative of the European Commission, establishing rules for the compensation and assistance of airline passengers in the event of 'overbooking', cancellation or delayed flights. We are all familiar with or have been victims of such practices, which throw travel arrangements into disarray. Under this initiative, air operators will appeal for 'volunteers' who, by giving up their seat, shall be offered a choice between having the cost of their ticket reimbursed, or being re-routed to their final destination. Customers who are denied boarding without having agreed to this shall be awarded financial compensation in proportion to the distance of the flight.
These rules shall apply both to cases of 'overbooking', and the cancellation or delay of flights operated by regular and charter airlines.
. (PT) The liberalisation of air transport has brought clear advantages for airline passengers. One need only think of the significant reduction in air ticket prices and, consequently, the impressive increase in passenger numbers. In a broadly positive climate for the consumer, there are still, regardless of security problems, aspects that require some attention and which have often led to justifiable complaints by these very users, especially with regard to disruptions caused by the delay or cancellation of flights.
I have, therefore, voted in favour of the entire range of proposals aimed at establishing appropriate compensation tariffs for disruption suffered by passengers as a result of overbooking practised by airlines, as part of a policy that imposes clearly-defined responsibilities on these carriers.
. (PT) The liberalisation of air transport has brought clear advantages for airline passengers. One need only think of the significant reduction in air ticket prices and, consequently, the impressive increase in passenger numbers. To this we can add that the internal market itself is underpinned by the freedom of movement. There are, however, from the point of view of the passenger/consumer, certain aspects that need to be looked at once again, specifically with regard to the all too common practice of what is known as 'overbooking' by airlines and to those cases (not covered in the previous set of regulations) in which passengers are re-routed onto other flights which take them on to their final destination, albeit with some delay. The current situation has resulted in justifiable complaints from passengers, especially with regard to the disruption and trouble caused by delayed or cancelled flights. Many airlines have committed themselves to responding better to passenger expectations, but what is really needed is a new regulatory framework to protect passengers' rights. This is the aim of the Commission proposal and also of the Lisi Report. I have voted in favour of this report, all the more because it has weighed up the various interests in this field and contains a set of reasonable compromises which, for this very reason, received the broad consensus of the Committee on Regional Policy, Transport and Tourism.
. The ELDR Group supported the Lisi report. However, we maintain serious reservations with regard to the Commission's proposal on air passenger compensation for the following reasons:
1) The Commission's proposal has not undergone a proper economic impact assessment, to determine the potential effect on ticket prices and consumer choice. Such an assessment is fundamental to ensuring that the proposed system is sustainable in practice.
2) Both the proposal and Parliament's compromise fail to recognise the fundamental difference between the usual circumstances leading to denied boarding and those leading to cancellations. Whilst denied boarding usually results from deliberate overbooking, cancellation is very often due to circumstances beyond the airline's control - for example, air traffic control. Parliament's definition of 'force majeure' is an inadequate safeguard in this respect. Though one might argue that airlines should seek recourse against those actually responsible in such cases, this will be very complicated in practice.
3) Ultimately, particularly where budget carriers are concerned, it might be preferable to require airlines to offer consumers the option of paying a separate insurance premium, on top of the price of their ticket, thereby guaranteeing them compensation for cancellation and delay beyond the airline's control.
. (PT) This report is in line with the process of liberalising the electricity and natural gas markets and takes account of the decisions of the Stockholm and Barcelona European Councils, advocating the new guidelines for these sectors following the decision to liberalise. It therefore states that, as a rule, the construction and maintenance of infrastructures in the energy sector should be subject to market principles. This exerts pressure for the sector's privatisation, including its infrastructures, and this is something we do not agree with.
Although the rapporteur claims that the aim of competition and completion of the internal energy market should be implemented in such a way as to allow for universal service obligations, the options it favours for supporting the funding of priority projects, even in tricky areas, cannot exceed 20% and then only in exceptional cases. Nevertheless, it goes further than the Commission proposal, which was only of 10%, but only mentions the construction phase, which remains subject to the non-distortion of competition between undertakings, which means advocating liberalisation in this field too and subjecting it to the criteria of economic rather than social benefit.
The proposal we are today debating and voting on, revising the guidelines on the Trans-European Energy Networks, provides for a redefinition of priorities for the Trans-European Networks (TENs) and identifies, amongst the projects of common interest, the priority projects of European interest, to which priority will be given as soon as funding is decided under the regulation on granting financial support to the TENs. The category of priority projects encompasses a range of energy network projects with quite a significant impact on the completion of the internal market and which are designed to improve the security of supply.
I wish, however, to highlight the strategic importance of the TENs as a crucial tool for overcoming the constraints of geographical remoteness in countries such as Portugal. This is all the more relevant in the case of the outermost regions such as the Autonomous Regions of Madeira and the Azores. This fact explains why I have been advocating a differentiated treatment of these regions, given their inability to link up with the European electricity and gas networks. I therefore feel it is crucial that we support energy production projects based on renewable energy sources in the context of the local supply of each of these regions and their place on the priority axes.
It is crucial that the regulation of the Trans-European Energy Networks is subject not only to criteria of the security of energy supply and for the non-distortion of competition, but also to criteria of environmental sustainability. I therefore propose that the issue must hinge on the production of energy from renewable sources, because this is the sector that requires the fewest environmental externalities. It is also important to focus on research in the field of new energies in order to ensure that their production costs come down and on decentralised sources.
I have voted in favour of this report because I believe that the approach adopted by the Commission of making greater use of the financial support instrument for the TENs (Trans-European Networks) with a view to completing the internal market for electricity and gas is, by and large, the right one. It corresponds, in fact, to the report by the European Parliament, adopted on 13 March 2002 at first reading, on the proposal for a regulation on promoting cross-border electricity trading. In fact, since such slow progress has been made in recent years, as the Commission states - with only 3 out of 14 specific projects having already been implemented - the rapporteur's suggestion to identify a new category of work is entirely appropriate. Indeed, within projects of common interest, there is a proposal to identify a category of priority projects of European interest. This category will include a limited number of energy network projects with a very significant impact from the point of view of the essential criteria of energy policy, in other words, to complete the internal market and to strengthen security of supply. I also agreed with the recommended guideline to link more closely the production of renewable energies to interconnected energy networks, thereby leading to a desirable increase in the production and consumption of these energies.
It is my view that the amendments tabled by the European Parliament on the timing and frequency of export notifications, the level of information required, technical assistance and training are crucial to better meeting the objectives established by the Rotterdam Convention and so we hope that the Council and the Commission will receive these amendments favourably. I congratulate the rapporteur on his excellent work.
This resolution comes at a crucial time for world peace, in view of the imminent attack on Iraq. The European Parliament feels the need to take a stand once again on this issue, expressing its full support for the militaristic policy of the EU, naming the 'fight against terrorism' as the main objective of the European security and defence policy and calling for full and fast implementation of the European terrorism law and other autocratic measures by the Member States. It fully espouses the American interpretation of the events of 11 September, endorsing statements on the global threat of terrorism and lending credence to propaganda about attacks on Iraq or anywhere else.
More to the point, the resolution states that ???? is instrumental to Euro-Atlantic stability and openly supports the new ???? doctrine, orientated as it is towards the fight against 'terrorism'. Of course, it does not fail to put the EU on a par with the USA in its role as global policeman, accusing the USA of unilateralism.
Against this background, statements about respecting the rule of law, freedom and democracy ring extremely hollow. We consider the reference to the UN Charter to be both extremely dangerous and revealing, accompanied as it is by the view that 11 September was a case of armed attack.
That is why the MEPs of the Communist Party of Greece voted against the resolution.
. (FR) I supported the European Parliament resolution on combating terrorism in order to show my commitment to this cause, but, if the truth be known, I find the text extremely dissatisfactory in a number of respects.
In Paragraph 6, the European Parliament appears to be saying that the legitimate right of a State which has been attacked to defend itself can only be exercised with the authorisation of the UN Security Council, which would appear to be entirely incorrect. In the event of an attack, the Security Council can only pronounce on the collective use of force, not on the right of the State which is the object of the attack to defend itself.
In Paragraph 36, the European Parliament suggests that what is known as the 'pillar' structure of the European institutions could hamper the fight against terrorism, and this hardly makes any sense. The general 'disarmament' which the Union has undertaken, abolishing internal border controls and turning a blind eye to the flow of 'unidentifiable' immigrants in the name of human rights, has a much more damaging effect.
Lastly, as regards recital P, if, as we must, we want to avoid equating the Muslim world with terrorism, we also have to be conscious of the need to expose the ambiguities contained in the concept of jihad, which are extremely unhealthy fuel for terrorism.
The terrorist threat has assumed global dimensions, requiring a global reaction in order effectively to combat this threat to democracy and the free exercise of human rights. The EU prides itself on its ongoing protection of respect for these fundamental values throughout the world and within Community territory. The rapid and effective EU action in defining its global anti-terrorist strategy (the European Action Plan on Combating Terrorism) is to be praised. The aims of the global EU and Member State Strategy must be:
1 - to reinforce the principles of the rule of law;
2 - to strengthen democratic control - it is regrettable that both the EP and national parliaments have only been partially informed about measures decided on by the Council;
3 - to enhance the means of prevention and suppression of terrorist crimes. It is crucial that the Member States have effective criminal legislation in place and adopt measures for police and judicial cooperation. The area of Freedom, Security and Justice that we are gradually constructing only makes sense if there is a balance between these three components, without any one of them impinging on the others. The tragic events of 11 September 2001 cannot be used to justify excesses or abuses that enable security to suffocate freedom and justice.
The resolution on 'Assessment of and prospects for the EU strategy on terrorism one year after 11 September 2001' contains several contradictions. Amongst others, I would highlight, some of its more negative aspects:
its defence of the militarisation of the 'fight against terrorism', examples of which are changing the current concept of defence to what is being called a 'broader concept of security', which includes 'pre-emptive strikes', such as we are seeing now, at the hands of George W. Bush, confusing Member States' internal security missions with defence policy;
the reaffirmation of NATO and of partnership with the USA as a framework reference for the EU in the 'fight against terrorism';
its support for the reform of NATO (its political and military structures) in order to change its defence alliance missions into an offensive alliance;
its willingness to criminalise the action of organisations and movements that fight, sometimes by means of an armed struggle, against the repression with which their peoples are targeted, confusing these with 'terrorism';
the use of the war against terrorism to move ahead with the communitarisation of Justice and Home Affairs in the EU.
Hence our vote against the report.
. (FR) Terrorism sows and inspires horror. No country in the world is safe from the effects of terrorism now. In democratic States, there is no religious, political or economic justification for recourse to terrorism. We must combat international terrorism actively, and, of course, in this regard, we support the joint motion for a resolution.
I regret to say that the attacks which took place on 11 September 2001 and, more recently, in Bali, have revealed the weak links in the global fight against terrorism. The 50 or so European texts - European Parliament resolutions, framework decisions, conventions, regulations, directives - currently in force have had absolutely no success in reducing terrorism.
Yesterday, however, all the political groups one by one welcomed the speed with which Europe reacted after 11 September. Of course, in the crisis, a common definition of terrorism was produced, although with difficulty. Moreover, Europol was given new responsibilities in this field and a list of unstable States harbouring fundamentalist cells was drawn up, but, a year later, the terrorist networks are still there and we are witnessing more and more terrorist attacks.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
The panic caused by 11 September 2001 has still not died down. Fear of terrorism has led to decisions which, under normal circumstances, would only be supported by a minority of this Parliament. Although EU Member States are more restrained than America with regard to preventive warfare and more prepared to make payments to Developing World countries, we are still significantly affected by the short-sighted policies of Bush junior. In preparing this resolution, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy has made gains from the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, and the Christian Democrats and Liberals have been able to largely impose their will on the Social Democrats and the Greens. This means that more importance is being attached to NATO than the United Nations and that the curtailment of the rights of freedom has been considered more important than removing the causes which make humiliated people into terrorists. This is exactly what it takes to ensure the enduring and increasing indignation of the victims of the current balance of power, ownership and income in the world. It is nice that the Liberal party still wants to add a charitable slant to this poor position but it does not change the effect. I am disappointed by the support of the Social Democrats and the Greens, who are showing that they now want to belong to the emerging parliamentary majority at any price.
I opposed two truly deplorable paragraphs in the joint resolution, but in the end I have voted in favour of it, because I believe that combating terrorism is crucial - it is the greatest global threat of our times - and because I do not wish in any way to contribute to sending out a weaker message in this field. The taking only yesterday of hundreds of innocent citizens hostage in a local theatre in Moscow, creating a new drama, the outcome of which is still completely unsure, has actually confirmed all of our greatest fears following the attacks of 11 September 2001, the attack on Bali and various other actions dotted around the world. This brutal and increasingly terrifying climate, however, lays bare the vulnerabilities of modern society and should, for this very reason, counsel us against the ambiguities and the traps of pseudo-justification of which, unfortunately, the text of the resolution is full. Under the pressure of successive compromises, the text is too long and resembles nothing so much as a boring waltz or a tiresome tango, with steps to the left and to the right, forwards and backwards - to such an extent that, eventually, we even forget in which direction it is moving. Consequently, we do not get very far and terrorists of all hues will be able to keep on smiling as they target innocent and defenceless civilians and sow their hatred, brutality and destruction. A resolute fight against terrorism is one of the fundamental political fights at the dawn of this century if we do not wish to reach its close in a worse state than when it started. Without giving in to any political or moral buck-passing, the fight must be pursued by means of all available political, diplomatic, military, police and judicial instruments available, as circumstances on the ground and the effectiveness of dissuasion or suppression dictate, rejecting shilly-shallying that blames the victims and favour the aggressors.
I, like many of my British Conservative colleagues, abstained in the final vote today on the terrorist resolution, since a number of paragraphs adopted were directly aimed at undermining the inherent right to self defence enshrined in Article 51 of the UN Charter, and the right, when there is a clear and imminent threat from a rogue state or terrorist organisation to the security of a country or region, to act pre-emptively under the same inherent legal authority. In addition there were references to diverse political concepts from CFSP to ESDP and the Echelon project. On these we have distinct policies which are well known and differ from those of the majority of this Parliament. Needless to say, we as a party condemn terrorist activities of all types everywhere and have as a country suffered at the hands of the brutal IRA and other paramilitaries for a very long time, so our abstention also reflects the rather weak tone of the resolution. In parts this seems to be more concerned with protecting the civil rights of terrorists than with condemning their murderous behaviour towards innocent civilians.
. (FR) Although he mentions the '75% of the 1.2 billion people living below USD 1 a day ? in rural areas', the rapporteur makes no proposal for remedying the food shortage in poor countries other than 'access to markets for developing countries in order to allow them to benefit from common prosperity and achieve economic growth', together with a number of charitable measures.
Yet it is precisely the market economy which has driven these countries to abandon food-producing traditions in favour of single-crop farming for the world market, and this same market economy which means that even the growth of the world economy leads to more poverty and hunger for over a billion people.
Moreover, the rapporteur is quite aware that the major powers are cutting aid to poor countries and that it only actually benefits a tiny section of the local population, and that is when it does not take the form of orders for wealthy countries' corporations.
In any case, what the poor countries need is not patronising charity but an end to the plundering and exploitation they have always suffered at the hands of precisely these large industrial groups and major powers.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (FR) Europe is strongly divided over the debate currently taking place on the future of the common agricultural policy. Basically, on one side, there are the advocates of multifunctional farming, of which I am one, who find it unacceptable that 80% of Community aid should end up in the purses of 20% of the farmers, and, on the other side, there are the defenders of the status quo.
In this respect, Mr Kanbhai's report gives me the opportunity to put paid to a rumour which is all too often spread about and which I consider to be erroneous, namely that the European Union is closed to exports coming from the world's poorest countries. The implication is that we are falling short of our duty of solidarity towards the developing countries by implementing a protectionist agricultural policy focusing solely on European farmers.
Where does this rumour come from, considering that the European Union imports more agricultural products from developing countries than from the United States, Canada, Japan, Australia and New Zealand taken together? Lies, I suppose.
Are we to infer from this that boosting trade and agricultural deregulation are the essential pillars of development policy?
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
Mr Khanbhai is once again proving to be an effective champion for developing countries. He recognises the right of every country to protect its products by raising tariff barriers and urges rich countries to open themselves up to exported products from the poorest countries in spite of all this. He also asks the wealthy countries to spend a minimum of 0.7% of their Gross National Product on development aid and recognises the need to redistribute agricultural land ownership. I hope his views are shared by his Christian Democratic and Conservative group colleagues. Unfortunately they have discovered a new priority during recent times. This is the priority of free trade, that is, support for the wrong kind of globalisation than is encouraged by the World Trade Organisation. If free trade is implemented, this will mean survival of the fittest. Companies with the lowest labour and environmental costs will then be able to steal the market from their competitors, wealthy countries will become richer at the expense of the poorest and the number of those excluded will grow at national level and world level. It is therefore delightful to see that a majority is now forming for an attitude which relies on solidarity rather than the opinion 'you do not get anything for nothing'. Incidentally, I am aware that this relates to a non-legislative initiative proposal with few direct consequences in practice.
. (FR) We do not endorse the contents of the resolution on the 12th Meeting of the Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) to be held from 3 to 15 November 2002 in Santiago, Chile.
Returning all the African elephant populations from Appendix II (marketing authorisation) to Appendix I is tantamount to banning the export of limited quantities of skins and ivory under the supervision of the Convention Secretariat, whereas such export activities have been made possible again by the substantial increase in herds in a number of southern African countries.
The increase in the populations in these countries is a considerable nuisance, causing the destruction of harvests, damage to local habitats and substantial losses of revenue for local farmers.
With a view to the proper management of elephant populations in southern Africa (Botswana, Namibia, Zimbabwe and South Africa), we supported the amendments tabled by our group calling for the transfer to Appendix I to be postponed.
Our vote and our position reflect the mutual interests of the local populations and the wild fauna which is threatened with extinction.
The next item is the debate on the oral question (B5-0492/02), on behalf of the Committee on the Environment, Public Health and Consumer Policy, to the Commission, on the Commission's strategy for the New Delhi Conference on Climate Change.
Mr President, this is a question about the Eighth Conference of the Parties to the Kyoto Protocol dealing with the reduction of CO2 emissions. Is an urgent matter because the New Delhi Conference, to which the question refers, is now beginning.
The European Parliament, and the Committee on the Environment, Public Health and Consumer Policy in particular, are very concerned that we should keep the Kyoto momentum going. In the European Union all is really not well, because some of the Member States that have ratified Kyoto are in the process of increasing their emissions of CO2, notably Spain.
We have adopted a number of directives tending to decrease CO2 emissions, and the Commission has put forward a very useful programme showing what it has done and what it intends to do. We are particularly interested in the proposals on monitoring mechanisms, which are likely to come forward soon.
I want to ask three things. Firstly, how important is the New Delhi Conference? The Commissioner would say that it is very important. If so, then my next question is why is she here and is she planning to go? I am sure that if she is not planning to go, it is not a symptom of the downgrading of the status of the conference. We simply want to know what is likely to happen at New Delhi. We have heard conflicting rumours.
Secondly, it would be interesting to hear how the Commission thinks other countries could be encouraged to participate in the Kyoto process. For example, I recently met with the Australian Ambassador to the European Union. Australia is not a party to Kyoto and is clearly not planning to become one. Australia might not have major CO2 emissions, but it could lead the way in South East Asia - a very important area where increasing industrialisation is increasing those emissions.
Thirdly, we should sort out what the role of MEPs is when they attend such conferences. In the past, my colleagues have had increasingly uncomfortable experiences attending these conferences, for example the Johannesburg Conference on Sustainable Development. The Commission is always extremely helpful and briefs MEPs as much as possible, but our delegations are not part of the meetings held by the EU delegation as such. We cannot understand why we cannot be observers at that process. It is absurd for the representatives of the people of Europe to travel halfway round the world only to be spectators at a conference where the people negotiating on their behalf are not directly elected on a European mandate. We would like to see this changed so that we are at least given observer status in EU meetings at such conferences.
Mr President, thank you for those very valid questions on COP 8 as it is called, which I will try to answer as clearly as possible.
First of all, after Bonn and Marrakech, COP 8 is an opportunity to reinforce the commitments from developed countries to reduce greenhouse gas emissions and repeat calls on those countries that have not yet ratified the Kyoto Protocol to do so in the near future. The discussions at COP 8 in India will first of all deal with progress on implementation. That is to establish the state of play. The concerns of developing countries relate to adaptation to climate change and the initiation of a process for further action to be taken after 2012, for a second commitment period.
The progress of the Conference will be detailed in a daily declaration. However, if you ask how important this conference is compared with the others, I can say that no negotiations on major issues of substance are foreseen. So there is a difference between previous COP meetings and this one. This is not to say that it is not important, but it is not at the level of true negotiations as yet.
We can expect the developing countries to remind the industrialised world of our obligations under the climate convention when it comes to helping them in capacity building and adaptation to climate change. The European Union, together with other developed countries, wants to have an initial discussion on the process for deciding on further action for the second commitment period and to initiate this process in New Delhi. The Environment Council also called upon other countries to engage in a dialogue on this question last week.
I can anticipate that the role of the European Union will be to try to build bridges between Japan, the United States and other countries which would like to push the developing countries to move towards quantified commitments for the second commitment period, as of now. The developing countries are opposed to that and, of course, argue from a political standpoint that it is our role to lead the way, to show that we are serious about getting our greenhouse gas emissions down, before they will accept anything that could hamper their development. So this debate will probably start, but we in the European Union have said that we should concentrate on establishing the process, because our first objective is for the Kyoto Protocol to enter into force. We should not let anything stop us from reaching that goal.
The Commission together with Member States will use COP 8 to emphasise the importance of implementing the Kyoto Protocol and the agreements reached in Bonn and Marrakech. We welcome the various points raised in the European Parliament resolution of 2 October and we will take them on board as far as possible.
One issue that we will pursue at COP 8 is also a follow-up to the coalition of the willing on renewable energy that the European Union launched in Johannesburg. We will discuss the way forward with like-minded countries and encourage others to join in.
As you know, the Kyoto Protocol will enter into force once 55 parties representing at least 55% of the emissions of Annex 1 have ratified the Protocol. So far, 95 countries representing 37.1% of emissions have ratified the Kyoto Protocol, representing around two thirds of the world population. The speed of ratification, and this concerns your second question, Mrs Jackson, increased before and during the World Summit in Johannesburg. Such events often trigger this kind of reaction. That is fine, but the important thing is to get the countries to ratify the Protocol and to make progress in implementing it. Canada and Russia said, during the World Summit, that they intent to ratify it, while major developing countries, such as China, India and Brazil, have by now done so.
I would say that what is most important now is to continue to put pressure on Russia, because we know that the ratification by Russia, which represents 17.4% of emissions, is vital to reach the 55% threshold needed for the Kyoto Protocol to enter into force. We are, of course, in contact with the Russian authorities and we are closely following progress on ratification in Russia. My colleague and I have urged other parties, with whom we have bilateral meetings, to ratify the Kyoto Protocol and we are continuing to do so. We have done all we can, travelling around the world talking to Australia and other countries in the everyday bilateral context, drawing attention to this issue and to the importance of ratifying the Kyoto Protocol. So we are continuing to call on the US and Australia to return to the Kyoto process.
The European climate change programme Mrs Jackson referred to was launched on 8 March 2000 and has identified key elements for a cost-effective EU-wide strategy to combat climate change. Our communication last year outlined a first package of ten measures with a cost-effective reduction potential of between 122 and 178 million tonnes of CO2 equivalent. That is nearly halfway towards our Kyoto target of -8%.
The Commission has already presented proposals for a number of these measures, including an EU emissions trading scheme, the energy performance of buildings, co-generation and a strategy to increase the use of biofuels in road transport. Others, such as legislation on minimum energy efficiency standards for end use equipment or the promotion of energy services and on fluorinated gases, are in the pipeline. But is true that some of our Member States will have to take serious steps to deal with the current trend when it comes to greenhouse gas emissions. You cannot afford to be lax in that area.
Transport has been identified as one of the more intractable sectors, with carbon dioxide emissions from transport the fastest growing, despite the progress made through our agreement with the European Automobile Manufacturers Association. The Commission has indicated that changes in current mobility patterns need to be a high priority.
Turning to the role of MEPs, the MEPs I met yesterday, who will be in the delegation going to India, find it frustrating that often they are in the same group as the NGOs. As observers, they will not have access to the negotiations or to the round table discussions in New Delhi.
We have had Members of the European Parliament in the European Communities delegation at previous COPs in Bonn and Marakesh. On both occasions I appreciated and enjoyed the outstanding cooperation with the EP delegation. It has been very helpful to have the Members of the European Parliament present and active on those occasions and at bilateral meetings with other parliamentarians.
In a letter to President Cox, the Commission President, Mr Prodi, recently confirmed that, on the basis of the framework agreement on relations between Parliament and the Commission, the Commission could accept the inclusion of eight Members of the European Parliament as observers in our Community delegation for COP 8. The inclusion of the MEPs in the COP delegation follows the established rules on the presence of Members of Parliament in delegations to international conferences.
We decided, after our discussion yesterday, that we on the Commission side will do everything we can to see whether some parts of the round table discussions could be made public or opened up to Members of the European Parliament, but we are in the hands of a UN organisation, so we can only ask. You will then need to ask the Council and the Member States whether it would be possible to participate in coordination meetings.
This issue will have to be raised in a more general context, because it concerns not only the MEPs attending this and other climate change meetings, but also other international fora. It is important to sort out for the future the different roles and responsibilities of the Commission, the Member States and Members of the European Parliament. Now is probably not the time to change all the rules in the existing agreement, but later on it should be taken to a more general level and clear rules established for the future.
I have appreciated enormously the cooperation with Members of the European Parliament. I hope that will continue at COP 8 in India.
Mr President, Commissioner, this is no longer a matter for negotiation - it is a matter for action. And I would say that, in terms of the EU's new political agenda, there is a set of three objectives in this field that must be achieved in the short term.
First of all, ensuring that the Protocol will enter into force. In order for this to happen, Russia must ratify the Protocol. The problem, however, is that Russia has already promised on several occasions that it would ratify the Protocol and this has not yet happened. I ask the Commissioner, what type of concrete political and diplomatic initiatives are being and will be adopted in conjunction with the Russian Government to ensure that the Protocol is urgently submitted for ratification in the Duma?
Secondly, I believe it is important not to give up - and in fact we cannot give up - attempting to convince the US administration to sign up to the Kyoto Protocol. The directive on emissions trading will help the European campaign to persuade the Americans to sign up to the Kyoto Protocol. Let us say that, with emissions trading, we will be able to demonstrate that it is possible to comply with Kyoto at less economic cost. I do feel, however, that on this issue too, embarking on a charm offensive is not enough. We must take Kyoto to the next round at the World Trade Organisation. And I wish to ask the Commission, is it prepared to submit an initiative to the next World Trade Organisation round, that guarantees the elimination of competitive and legitimate advantages that American products will gain as a result of their economy not being covered by the Kyoto Protocol?
Thirdly, Mr President, I believe it is important for the European Union to strengthen its international leadership on the basis of action rather than words. On this matter, I wish to congratulate Commissioner Wallström on the excellent work she is doing in this field. The Commission has demonstrated its ability to take the initiative, not least in its directive on emissions allowance trading and in the European Programme on Climate Change, but I do feel that this is a serious political problem: where the Member States are concerned, we are seeing real paralysis. I believe it is crucial, for the sake of the credibility of our leadership, that the Member States also start to take action. With regard to the role of Parliament's delegation in New Delhi, I would emphasise the words of its Chairman, Caroline Jackson: the parliamentary delegation must be allowed to attend the daily meetings held by the EU representatives.
Mr President, I want to begin by emphasising what Mr Moreira Da Silva and Mrs Jackson have just said. Political leadership on this issue is incredibly important. I also think that the way in which the EU has dealt with the issue via the Commission has been excellent. These issues need nonetheless, in the future too, to go on being given a high profile. It is not acceptable for there to be certain Member States that do not really take the issue seriously and that, instead of reducing emissions, are tending to do the opposite. Almost the same situation applies too to the candidate countries that wish to become members of the EU but that have still not ratified the treaty. We must continue to exert pressure and say that we require ratification if membership is to become possible. What we expect first and foremost from the New Delhi conference is political leadership and the maintenance of a strong political message from the EU.
The most important issue, even if we are now beginning to understand that it will probably not be possible to concentrate on it, is about what will happen during the next commitment period. What, then, will happen after 2012? What shall we do? What are the objectives? I should also like to put these issues to Mrs Wallström. What is it intended should happen during the forthcoming period? Does the Commission already have plans as to how matters need to proceed? What demands are to be made, and how are we to make progress in solving the problem of climate change?
The same applies to our role in relation to the developing countries. We quite often point out the need to ensure we help the developing countries fulfil what is required of them by the Kyoto Protocol. How are we to do this in purely practical terms?
We have today voted on the EU budget at first reading. There will of course be a second reading, but it is difficult to see where climate issues in particular fit into the picture.
To repeat Parliament's old demands, it should soon no doubt be time to incorporate shipping and aviation into these talks. That has still not happened, but it is no doubt desirable that it should. Even if these issues cannot perhaps be among those raised in New Delhi, it is nonetheless important that we make these demands.
In conclusion, I want to repeat the principle on the basis of which I think this discussion ought to proceed and which, in actual fact, gave rise for once to some discussion at the most recent meeting of the Committee on the Environment, Public Health and Consumer Policy. I mean that we must seek equal rights for all citizens of the world. The committee certainly adds the rider that this is to happen in the long term, but what is nonetheless required is for all citizens to have the right of access to good, renewable energy on equal terms.
Mr President, first of all, I would like to thank Mrs Jackson, because, although I was not here when the resolution was debated, she accepted four of the five amendments we tabled.
Secondly, we must correct recital C of the motion for a resolution we tabled, because this recital states that 83 countries have ratified the Kyoto Protocol but - as the Commissioner so rightly said - at the beginning of October, 95 countries had ratified it, which equates to 37.1% of CO2 emissions.
I believe we are going to repeat ourselves; I believe we all agree that some matters should take priority - as the Commissioner said - succeeding in persuading Russia, by means of all the necessary diplomatic steps and pressure, to sign the Protocol would mean exceeding 55% of emissions, which would enable us to consider the Kyoto Protocol implemented.
I must say that, sadly, my country is no example when it comes to reducing emissions, but rather the opposite. We need to put pressure on the various countries so that they continue to fulfil the commitments we have all undertaken, and there is no doubt that renewable energies will play a very important part in this direction we are taking, in addition to transport, despite the poor result achieved in Johannesburg with regard to renewable energies.
The need to instigate a debate in New Delhi on objectives beyond 2012, on means and mechanisms for sanctions and on conflict-resolution mechanisms, could be of great importance for the summit.
Mr President, I shall end by referring to the role of the Members of the European Parliament in these summits which - as the Commissioner so rightly said - should be substantial, but not because we want to be present in every single discussion, but because I believe we can be of help to the Commission and to those who are determined that the Kyoto Protocol should become reality.
Mr President, Commissioner, whilst there is genuine cause to welcome the question and the resolution tabled by Mrs Jackson on the Union's position at the New Delhi Conference on Climate Change, the fact that the report has been tabled so late leaves us with some doubts as to its real aim.
So, ladies and gentlemen, how should we interpret this debate, which is being held after the opening of the Conference, if not as a sign of political and psychological immaturity in the face of the reality of the threats to our world posed by the upheaval of climate change? We must ask ourselves whether the latest UNEP report, which revealed that USD 150 billion is spent on environmental damage each year, escaped the scrutiny of certain European visionaries. Do not worry, ladies and gentlemen of this House. I do not mean you.
Commissioner, how do you intend to convince your fellow Commissioners of the urgent need for practical measures? In New Delhi, what we actually need to do is to increase the international reaction to the threat of climate change a little more. This momentum, which the European Union harnessed to implement the conclusions of the last Earth Summit as fully as possible, must be maintained with a view to the implementation of the Kyoto Protocol, as defined at Bonn and Marrakech.
The European Union must continue to be a driving force in combating climate change. At New Delhi, we must also pave the way for the second period, as you have said, and prepare to address requirements which are more pressing because of the gravity of the situation, and we know that time is of the essence.
There are three essential points we must uphold in New Delhi. Firstly, as regards carbon wells, which distort the true environmental picture, scientific rigour and objectivity exclude this simple solution, this expedient. Secondly, it is imperative that the surge in air traffic and its impact on the increase in greenhouse gas emissions are included in the process. What is the Commission's current view on this? Thirdly and lastly, the COP 8 must not fail to condemn the attempt to include nuclear power as a renewable energy, for nuclear power is limited and even obsolete. For example, Amendment No 15 to our resolution, seeking to reinstate it, must be rejected.
There is no more urgent subject for us and our debates than the potential future impact of climate change. There is nothing more essential in politics than the very essence of all politics: the continued survival and proper functioning of the Earth itself. We must act now to give ourselves the chance of a future.
Mr President, many other conferences have already taken place since the climate conference in Kyoto. Now that we are preparing for New Delhi, the Kyoto Protocol is still not in force, however. Obviously we cannot have complete control over the world just like that. Certainly not when we consider that man has limited influence over CO2 emissions. Technically speaking there are vast sources of CO2 emissions and CO2 wells. It is therefore only to be expected that emissions caused by man have only a limited effect on the overall amount. However, we still have a duty to limit CO2 emissions as far as possible.
A glance at the conference programme shows me that specific matters relating to the implementation are up for discussion. The emphasis being placed on wind energy, cooperation with third countries and emissions trading schemes is a positive development. In my opinion the European Union can make a substantial contribution towards projects for clean development in developing countries.
The EU already has a pioneering role to play with regard to emissions trading schemes. Parliament has chosen to implement an unambiguous and well-thought-out system to be introduced in 2005. Economies can be made by businesses being more frugal with energy and the link with the overall energy policy is of course very important.
With regard to CO2 wells I would like to point out the danger that we might overestimate in our accounting for CO2 wells in, for example, the ocean. As the water warms up, its capacity for absorbing CO2 will fall again.
The European Union ratified the Protocol six months ago. Let us hope that the New Delhi climate conference will result in ratification by the Russian and Canadian Governments.
Mr President, ladies and gentlemen, my thanks to Mrs Jackson for tabling such an important question and to Mrs Wallström for her honest answer. It is, though, a pity that, realistically speaking, no serious political progress is expected in New Delhi because people are in fact hoping for something else. After the dreadful floods in Germany and neighbouring countries, people expected the climate problem to be resolved once and for all in Johannesburg, only to be told that it had a different agenda. The same appears to be true of New Delhi, but we must continue to be tough negotiators, even if we cannot always make rapid progress.
We must also remember that Kyoto is, of course, just the first step, which is why we reiterate quite clearly in our resolution that all citizens must end up with the same rights, which basically means that per capita emissions should be the same the world over. For the developing countries, this implies a great deal more than we promised in Kyoto. In view of the recent debate on emissions trading in Germany, we have to keep reminding ourselves that all the parties in Germany are in fact agreed that we need to reduce emissions in the long term by 80% - I repeat 80% by 2050 - and if we are already arguing so energetically against it now, when first steps need to be taken, then I do not hold out much hope for this long-term objective. Nonetheless, we must stand by it and our resolution reaffirms this.
Ratification by Russia, Japan and the USA is still very, very important. As we have been told on numerous occasions, all we can do is keep on making demands and ensuring that every meeting, at whatever level, between representatives of the European Union, be it the Commission or the Council of Ministers or us here in the European Parliament, between the EU and the USA, between the EU and Russia, addresses this issue. It must be our top priority in our dealings with these countries. We must not relax in our efforts and I expressly endorse what Mr Moreira Da Silva said about the WTO. We must get the WTO to agree to allow us to keep certain products off the European market if they have been manufactured using processes that cause additional climate change.
The credibility of the European Union is, of course, vital. We have to clean up our own act. Parliament has, by a very large majority, taken a clear stand on emissions trading. I am sorry that the Council of Ministers has postponed its decision yet again and I am sorry to hear from initial reactions that important amendments which we adopted, for example on the CAP or on 1990 as the base year, may not meet with the Council's approval. The Council needs to adopt a clear concept, and quickly, and we, the European Parliament, need to be tough negotiators. That is all I have to say. Three minutes is too short a time to expand on the whole issue but I think it really is important for us to keep clarifying our position here in this House.
Mr President, ladies and gentlemen, climate policy is a process that will inform everything we do in the twenty-first century and I trust that Europe will continue to play a leading role here. I have something to say to the members of the parliaments. We have more and more global processes, not just now with Kyoto, but on other issues - I am thinking of the International Monetary Fund, financial policy, worldwide credit policy, environmental policy and trade policy - which are in fact decided solely by the executive. The parliaments rubberstamp them, they have no choice. The question is: surely, with increasing globalisation, parliaments could be more involved in the opinion-forming process? This question is directed both to us and to our parliaments. We need to find new ways of working together instead of just taking recourse to the executive - in this case the Commission.
Secondly, Kyoto must be ratified and that will be our main job in New Delhi. We must convince our counterparts, especially our Russian counterparts, that this makes sense.
Thirdly, when we talk of reducing CO2 - and other greenhouse gas emissions, but mainly CO2 - we always mention renewable energy in the same breath. And so we should. I have no wish to contradict that. It is just that, in New Delhi, we will be in a country that generates well over 50% of its electricity from coal. If they could bring their coal technology up to current European standards, we would save much, much more CO2 throughout the world than with all the other very costly reduction measures put together. This is a fact and we must face it. In other words, if we want a climate policy, we need an active coal policy and we should mention that in the same breath as renewable energy, because 80% of the world's energy is still generated from fossil fuels.
Finally, I think that climate policy also gives us a chance to foster a new relationship with developing countries, in the form of emissions trading. The Commission itself conducted a very interesting study in its institute in Seville, with a time frame of up to 2030, when, it states, emissions trading with Asia will be worth around EUR 80 billion. That implies a capital inflow of around EUR 80 billion for these countries. Know-how will be transmitted to these countries and the advantage to us is that the reduction in emissions will be entered against our account, meaning that both sides will benefit from the trade off. We should be thinking more along these lines.
Mr President, Russia intends to ratify shortly and then the Kyoto Protocol will be in force. A worldwide discussion will immediately arise - how and when will the US and the developing countries participate in this issue? Europe has to take the lead again in this discussion. Much greater reductions are to be implemented in Europe after 2012, for example minus 30% in 2020 as proposed by the German Government. How do the Commissioners feel about this? On the other hand, as has already been stated, equal rights to emit CO2 per world citizen at a sustainable level is also written in the Parliamentary resolution. How does the Commission feel about this idea? That will mean that India will be allowed to emit double its current amount, China must stabilise, Europe must reduce its emissions by 80% and the US by 90%. Worldwide burden sharing is necessary if we really want to make progress in the fight against climate change.
Mr President, Commissioner, ladies and gentlemen, as we have already heard several times, one of the most important items on the agenda of the COP 8 conference in New Delhi in India is to agree on when the Kyoto Protocol will finally enter into force, with the emphasis on ratification by Russia. I should like to reiterate what Mrs Annelie Hulthén said, namely that we must make sure that future Member States of the European Union understand that this is one of our priorities.
Another important issue -- and at this time and at this conference, which should not be taking place anyway, this probably has less to do with specific negotiations and more to do with thinking up a strategy and enumerating its features - is how we can convince numerous developing countries to join the fight against climate change in the future. This will of course depend on our own credibility when it comes to climate change. In other words, Europe and the European Union must deliver satisfactory results here. Our success or failure in achieving this credibility with our partners in the developing countries - for whom I realise, Commissioner, this will not be easy - will not depend solely on our environmental policy; it will also depend on whether we have coherent policies in other sectors, such as European agriculture.
One point, which has not yet been raised today but which I consider very important, is the question of monitoring. I think that, if we want the Kyoto Protocol to be a success and deliver demonstrable results, then we need a reasonable, reliable monitoring system. In other words, we must ensure that the Member States deliver reliable figures on their emissions and on the flexible mechanisms.
We also need reliable data on what Europe sees as the very negative question of planting, in other words reforestation and similar activities.
My final point, which numerous members have raised, is of course the question of what happens after 2012, at the end of the first period, and it seems to me that we can make good use of COP 8 if we avoid getting embroiled in finer points and negotiations in order to table this problem and start thinking now about what must and will happen in 2012.
Mr President, thank you for these valuable contributions to this debate. I would like to comment on some of the points that have been raised.
First of all, what can we do to influence Russia and to push for ratification from the Russian side? It is difficult to talk to the Russians. We have for some time now been planning a troika visit to Russia and we are continuing to plan for that visit because we want to meet the right people. We want to have it at a high political level in order to have a meaningful discussion. In all bilateral talks, including those between Commissioner Prodi and Prime Minister Putin, climate change and the Kyoto Protocol have been on the agenda. Of course we raise this issue in all our bilateral contacts.
We are also aware of a study that has just been published by the Russian Government on the ratification of the Kyoto Protocol. We are currently analysing the results - hopefully we will be able to use some of them in our ongoing debate. We are keeping a close eye on what happens in Russia, in order to be able to use the positive forces that exist in Russia. In the end, I suppose that it is Prime Minister Putin who will decide.
What about a WTO initiative? That has not yet been included in our plans at all. Maybe that is a good idea. I have not though about it enough to give you a really considered answer today, but I am worried about anything that could complicate or halt the implementation of the Kyoto Protocol. We should be very careful not to raise the issue in such a way that we create more stumbling blocks in the debate on the entry into force of the Kyoto Protocol. I would be happy to come back to the debate on the WTO and the links between these issues.
What happens in the second commitment period? First of all, we are interested in establishing the process in Delhi and COP8. It is too early and in view of the risk of complicating the whole debate on the entry into force of the Kyoto Protocol, we want first of all to establish the process and decide how to get to the second commitment period. It seems a little pointless to go into the details on that before the Kyoto Protocol has even entered into force. So first things first. We have to stick to that strategy at COP8 as well.
There was one question on air traffic. Of course the Commission and the European Union are working within ICAO, because this is clearly an international issue. I am sure we would all agree that the work in ICAO has not been satisfactory when it comes to speed and commitment, but it also has a UNCCC mandate to work on the climate change issue. This is an area where we can hopefully do more, but we will have to continue to work in an international context.
Finally, what about equal rights per world citizen? The ultimate goal is to stabilise concentrations in the atmosphere at harmless levels. Remember that. We need to reduce emissions as a result. I believe this will lead to convergence of per capita emissions internationally. Whether equal rights is the right target, I cannot say. I do not want to say to the European Parliament that it is a ridiculous idea, but my personal opinion is that it might not be the most sensible approach. It is a moral concept rather than an environmental measure.
Our main objective is to protect the environment. That, I believe, is how we should formulate it. We emit eight times more, on average, than an Indian citizen. How do we create equal rights for citizens throughout the world? I would like to approach it from an environmental point of view, so that we make sure that we stabilise concentrations in the atmosphere at harmless levels. I hope you understand my argument. Perhaps this is something which requires further debate. We have an important role to play in New Delhi, in the COP8 discussions, because we can definitely work with the developing countries. We will probably be the bridge between G77, China and the developed countries in the debate on how to deal with climate change.
To conclude this debate, I have received, pursuant to Article 42 of the Rules of Procedure, the motion for a resolution B5-0531/2002, on behalf of the Committee on the Environment, Public Health and Consumer Policy.
The vote will take place at 5.30 p.m.
The next item is the debate on the oral question (B5-0497/2002), on behalf of the Group of the Greens/European Free Alliance, to the Commission, on the adventitious presence of genetically modified organisms in seeds.
Mr President, Commissioner, when we debated the seed directive here in Parliament in the mid-1990s, I acted as rapporteur for the Committee on Agriculture and Rural Development. At the time, we successfully applied for the final vote on the issue of genetically modified organisms to be deferred. I then negotiated for two years on behalf of the Committee on Agriculture. The issue at stake then was not whether genetic engineering should or should not be used; the issue at stake was labelling and the inclusion of this seed directive and its methods in the release directive, which at the time was still Directive 90/220.
We achieved this. At the time, the scientists still insisted that genetically modified crops could coexist alongside non-genetically modified crops; they excluded the possibility of contamination. This stand has now been overtaken both by events and by opinion within the scientific community itself. Now those who wish or rather who, under the bio regulation, are legally obliged to farm - be it conventionally or organically - without using genetic engineering, face the problem of unwanted contamination.
Now the Commission wants to set a threshold below which no labelling is required. This is where the figures start to get confusing. Once upon a time there was talk of 1% contamination; now we are down to 0.3 and 0.5%. But the fact remains that genetically modified organisms are being released unintentionally in huge quantities. If we relate this to an area of seven-and-a-half or eight million hectares of rape or corn, 7 million plants seed every year. This is not going to be negotiated with Parliament, not even in the Standing Committee on the release directive, which has now been renewed; it is to be decided in the Standing Committee on Seeds, where a ruling is to be laid down under the comitology procedure which, if implemented as it stands, contradicts Parliament's figure of 0.5% in the food labelling directive.
If we approve seeding in these quantities without labelling, then we must assume that the other value will be exceeded during seeding and that even those who do not use any form of genetically modified organism will be forced to comply with labelling and testing requirements. We need a ruling here which clarifies once and for all - and this is also the position which the Committee on Agriculture has just adopted - that there has to be coexistence, that those who wish to use genetically modified organisms must ensure that those who do not are not brought into contact with them. That applies both to the 70% of farmers in Germany who do not want GMOs and to about the same percentage of consumers who do not want GMOs.
So there is no point in starting from a specific threshold because, if it is exceeded, the risk and the individual costs will be impossible to bear under compensation rules. So we need a ruling whereby those who are to blame can be held to account under the polluter-pays principle. This process, these rulings are no simple matter, Commissioner, and cannot be decided under the comitology procedure or in the standing committee and technical annex; they need further debate and another vote, with codecision by Parliament. We should also hold science to account and organise hearings in order to clarify how coexistence which is really worth its name, can be applied. All this takes time and must not, under any circumstances, be rushed. Until then, the rule must be that uncontaminated seed can be guaranteed for those who do not want to use genetically modified organisms.
Mr President, the questions are very important in the context of the current debate on GMOs in Europe. We still do not have a clear-cut reply to some of Mr Graefe zu Baringdorf's questions. Please accept that my answers are to some extent preliminary ones, which will require further scrutiny and reflection, both within the Commission and in our ongoing discussions with the Member States and the different stakeholders.
I wish to begin with a short description of the problem we are faced with when dealing with the adventitious presence of GM seeds in conventional products. This is also important for everyone who has followed this debate.
On a global scale, GMO cultivation has increased dramatically in recent years. In 2001, 5.5 million farmers in 13 countries grew an estimated 52.6 million acres with GM crops. Between 2000 and 2001, the number of acres planted to GM crops increased by almost 20%. For some crops, the increase was particularly large. In the US, GM corn increased from 4.4% of all planted acres in 1996 to 32% in 2002. GM soya beans increased from 7.4% in 1996 to 74% in 2002.
To date, the cultivation of GMOs has been geographically concentrated, with 99% of all GM crops produced by four nations: the United States of America, Argentina, Canada and China. However, GM cultivation is likely to spread to other nations in the next few years. So far Europe has played a very marginal role, with fewer than 20 000 acres of GM crops, mainly in Spain and France. That is some 0.03% of the worldwide area.
Europe has large volumes of trade with major GM producers - although trade in GM products has mainly concerned products for animal feed. Imports of GM products for human consumption, like maize, have largely ceased, because of the inability of exporters to ensure the identity of all individual GMOs in shipments.
The last few years have shown that the adventitious presence of traces of GMOs in conventional products has become inevitable. Cross-pollination between plants is a natural phenomenon - that also happens between other seeds. We simply cannot completely control its mechanisms, which include factors such as wind and insect movements. It is therefore largely unavoidable that small traces of GMOs will be transferred to conventional crops and their harvested products.
Storage and transportation practices may also make it difficult or extremely costly to ensure total segregation. Consequently, conventional seed lots will contain traces of GM seeds.
Setting tolerance thresholds for impurities for GM seeds in this particular case is the only way to address the problem. Closing our market completely is not a viable option.
Against this background, the Commission is currently preparing a proposal for a Commission directive amending the annexes to the seed directives. This proposal includes additional conditions and requirements concerning the adventitious presence of GM seeds in lots of non-GM seeds.
The Committee on Agriculture has been informed twice about the status of this proposal. Commissioner Byrne has written to inform Mrs Jackson that the text will be formally submitted to the European Parliament, which will then have the opportunity to scrutinise it.
Article 21(2) of Directive 18/2001/EC provides for the possibility of establishing thresholds below which traces of authorised GMOs are exempted from labelling requirements. Hence, conventional products containing adventitious traces of such GM seeds below this threshold would not have to be labelled.
Let me now answer some of the questions raised by Mr Graefe zu Baringdorf. On the competent body to set thresholds, the Regulatory Committee, provided for in Directive 18/2001/EC, is competent for decisions pertaining to thresholds under Article 21(2) of the directive, with regard to exemption from labelling requirements. However, it is not competent for decisions made under the sector-specific seeds directives, where thresholds relate specifically to marketing criteria for seeds. The Standing Committee on Seeds rightly has the necessary competence in this case. Consistency between the different pieces of legislation has to be maintained.
On the risks that a significant percentage of GM seeds may be released out of control into the environment, I would first say that it is paramount that any threshold should take account of the protection of human health and, importantly, in the case of seeds, the environment. You will be aware that this includes a comprehensive free-market assessment of the potential risks.
Secondly, thresholds must be workable and enforceable. The proposed thresholds arise directly from the opinion of the Scientific Committee on Plants and are scientifically founded with reference to the characteristics of the crop species.
Thirdly, on the registration of GMO cultivation, under the provisions of Article 31(3)(b), Member States are required to establish registers for recording the location of GM fields grown for commercial purposes. As detailed in the article, the objective of this is to allow the possible effects of these GMOs on the environment to be monitored.
As for the scope of Directive 18/2001/EC, this clearly relates to cultivation of a GM seed product itself and not a conventional seed product containing traces of GM seeds.
The GM seed product itself has to be labelled as such and also traced, so that growers will know what they are sowing. It will therefore be possible for Member States to record the locations of the resultant crops.
However, the threshold values, which are based on robust scientific assessment, should aim at ensuring that the cultivation of conventional seeds basically maintains the characteristics of non-GM cultivation.
Coexistence is a key issue in the Commission communication on Life Sciences and Biotechnology - a Strategy for the Future. The Commission has commissioned a number of studies on this issue. The main aim is to assess the consequences arising from an increase in the cultivation of GM crops in the European Union in the context of coexistence. So far, we only have preliminary data based on hypothetical scenarios, and further experimental data is required to provide a more accurate picture.
The Commission is actively pursuing such work before considering possible options to ensure the viability of conventional and organic farming and their sustainable coexistence with GM crops.
As a further step in this process, the Commission has commenced discussions in partnership with Member States, farmers and other private operators to find the most appropriate solutions. It is important to say that the issue of coexistence is not one of risk per se. It does, however, highlight a possible need to establish correct agricultural management systems and practices for the different crop types to ensure their coexistence and consumer choice.
This is my initial reply to your questions and I will be happy to make further comments at the end of the debate.
Mr President, allow me if you will another brief supplementary question. The Commissioner said that the Committee on Agriculture and Rural Development has been informed. That is correct. She said that Parliament will be informed. This too has been promised. But we do not want to be informed, Commissioner, once you have made your decision; we want to be included in the decision-making process. Our complaint is that this is to be regulated in the form of a technical annex. We feel that this is a core amendment to the directive and we want to be included in the decision-making process. I would be grateful if you could comment on this or if you could at least pass this on to the Commission as a whole.
Mr President, this is a recurring institutional debate. Should the codecision procedure or comitology be used? The seeds directives provide for purity criteria in the annexes and they can be adapted to scientific and technical knowledge by the comitology procedure provided for under the seeds directive. It is thus possible to set thresholds for GM presence in non-GM varieties through a comitology procedure.
The 1% food labelling threshold provided for in a Council regulation has been set by the comitology procedure provided for under the foodstuff labelling legislation. Article 21(2) of Directive 2001/18/EC also states that labelling thresholds may be set in the comitology procedure provided for under the directive. Timing and the possibility of making it a practical procedure are also factors.
Mr President, Commissioner, ladies and gentlemen, I too have, on numerous occasions in the Committee on the Environment, Public Health and Consumer Policy, bemoaned the fact that seed regulations are being pushed to such an extent under the comitology procedure. I have said that I think it would make more sense if the Commission held fire on the regulation for GMOs in seed under the comitology procedure until Parliament has completed the current procedure. We need the new seed regulations to be consistent with the regulations on GMOs in food and feed and on the traceability and labelling of GMOs.
These issues were hotly debated at first reading here in this House as recently as the summer. The resolution was extremely tight on several points, especially the question of threshold values. We are now waiting for the Council of Ministers to reach a decision, which since last week has again been postponed to December. A final decision by the Council cannot now be expected before the middle of next year. I think it would be far better if the Commission were to keep its paper in the pending tray for another year, so that the threshold values can be adjusted to the regulations currently on the agenda. So much for the procedure.
Now for a brief material comment. The question of whether GMOs are a good or a bad thing does not belong in today's debate. But as Mr Graefe zu Baringdorf refers in his question to positions on GMOs, I wish to do likewise. It is clear from all the Member's questions that there is something he has failed to understand or does not wish to admit. There is a difference between releasing GMOs under Directive 2001/18, on the one hand, and setting a technical limit value for the adventitious presence of GMOs in conventional seed by amending the annexes to the seed directives, on the other.
These directives contain an array of technical rules and requirements on the quality and marketing of seed in the EU. Mr Graefe zu Baringdorf himself said that the actual directives were adopted in the usual manner after hearing the European Parliament and that it was decided in the process that certain technical details were to be regulated under the regulatory committee procedure. The committee does not of course decide on the release of GMOs, it decides how to define a further quality standard for conventional seed and it has the jurisdiction to do so under current EU law. The Commissioner said as much.
The scientific committee has, in its turn, confirmed, as do countless other scientific works, that statistically halfway reliable statements do not brook a limit value of less than 0.1%. This is the cut-off point. There is no such thing as a 0% value, and nothing is GM-free. The Commission draft suggests threshold values for GMOs that do not represent a risk to the environment and consumers, and which can therefore be commercially cultivated in the EU. The registration requirements in Directive 2001/18 have nothing to do with the marketing of conventional seed.
Reproduction seed, which farmers themselves cultivate, is at times much more of a problem. It is not subject to any quality testing requirements whatsoever and does not therefore undergo any tests to detect GMOs. Mr Graefe zu Baringdorf himself is in favour of liberalising these reproduction regulations.
And another thing. The lower the threshold value for the adventitious presence of GMOs is set, the more conventional and organic products will have to be labelled, which is why the Commission, various Member States and a large majority in the European Parliament are calling for a realistic limit value of 1% in the forthcoming GMO regulations.
To close, may I say that working farmers need a fundamental understanding of the simple biologic facts of the adventitious and technically unavoidable presence of type A seed in type B. Mr Graefe zu Baringdorf works as a farmer. There are such things as natural events. There will always be GMOs.
Mr President, Commissioner, ladies and gentlemen, after so much criticism, I should like to offer Mr Graefe zu Baringdorf my warmest thanks for his oral question to the Commission. It is not just on the mind of my group, it is, of course, also on Mrs Sommer's mind. As she said, we worked together with an overwhelming majority in the Committee on the Environment on this issue, precisely because we have the impression that our right of codetermination is being curtailed, whatever the legal situation here; I think we all know that, Mrs Sommer. We have asked the Commission and various representatives working on this directive for a deferment on several occasions, because the message we keep getting is that the idea is to railroad these legal provisions through before the end of the year. The legislation in this area, which is currently being dealt with by the Council but which was dealt with by Parliament at first reading up to July, signals that we are taking this seriously.
I shall resist the temptation to rehash the debate we held up to July, but I should like to comment on one point which is, of course, also addressed in the legislation and which, as rapporteur, I am familiar with, namely the regulation on genetically modified food and feedingstuffs. What we want to know is: what is being done to prevent technically unavoidable, unwanted contamination? What proposals does the Commission have for investigating this question? Word is spreading that we are in fact regulating something at European level. We are regulating limit values, threshold values for technically unavoidable, adventitious contamination. We all agree here that we need these limit values and that there is no such thing as completely 'GM-free'. At the same time, we are not saying that there are laws in the pipeline, there are recommendations in the pipeline tackling how this can be avoided in future.
If the objective - and here too we agree with the Commission - is to deny this contamination and if the objective is the coexistence of various types of farming, such as traditional and organic farming, then this is a question we really should be asking ourselves. If the Commissioner says that there are no clear-cut replies to these questions, which is perfectly understandable, then I understand even less why this is now being railroaded through here under the comitology procedure.
Mr President, I am speaking on behalf of my colleague Mrs Figueiredo, who has had to leave. I have translated her Portuguese notes off the cuff, so I hope I shall be clear.
Following the adoption by the Commission of Directive 2001/18/EC on the release into the environment of GMOs, there are serious concerns relating to health, the environment and farmers' interests. As we know, beyond the ethical issues concerning the commercialisation and patentability of life and natural heritage, the release of GMOs into the environment is irreversible and difficult to control, and can have direct consequences for the contamination of conventional agriculture and the reduction of biodiversity.
In practice, even farmers who do not cultivate genetically modified plants, due to cross-pollination or similar phenomena, are forced to label their products. This could lead to conventional farmers or organic farmers not having any choice.
Therefore, in the absence of detailed studies, does the Commission not think that the precautionary principle of maintaining the moratorium in place should prevail? How should we address the labelling of products which contain GMOs due to chance or circumstances that are difficult to avoid?
Mr President, Commissioner, I really am appalled by your reply, because you said absolutely nothing about the central issue of how we want to achieve or can guarantee freedom of choice for the consumer. You said absolutely nothing about how we are to handle Parliament's resolution at first reading on a limit value of 0.5% for labelling. That is precisely what the Council is currently negotiating. With your planned limit value for seed, this value is not achievable. You know that, which is why I should now like to ask you to tell us what conclusions you intend to draw from this vote by Parliament. Is it in fact that you want to press ahead, that you want to bring about a fait accompli, that you want, as it were, to give the seed industry a Christmas present? I think you should state here today how you intend to handle Parliament's resolution at first reading on this regulation.
You said just now that contamination is unavoidable. That is as incorrect as it is unacceptable! In saying this, you are setting yourself up as the mouthpiece of the genetic engineering industry because that is what the lobby claims, but it is not true. Tests in Europe have shown that there is no contamination of seed of any consequence and in Austria we even have purity requirements for seed and I think that is exactly what we need. We need freedom of choice for consumers and, in order to guarantee it, we need purity requirements. We should not just throw in the towel in the face of contamination when, with the right policy, there is no contamination, because products or seeds which cause such widespread contamination cannot be released. So what we need is freedom of choice for consumers and, please, rather than giving Christmas presents to the seed industry, give us a timetable today. We want to know what the Commission is planning to do and if it really is prepared to accept Parliament's democratic resolution and wait until we have adopted a resolution on the Scheele Report.
Mr President, Commissioner, I agree with you that all the directives and regulations on GMOs should be part of the same framework and should not conflict with each other. Secondly, I understand that the Commission chooses the quantitative detectability techniques in order to define the adventitious presence of GMOs. That I quite understand. In fact, you sometimes even disregard the 1% adventitious presence of GMOs because - and I agree with you here - the authorisation for the circulation of a given GMO comes under a different directive, which takes into account the risks for human health and the environment. If there is no risk to human health and the environment, an authorisation is given.
However, when it comes to the directives on traceability, for some peculiar reason, you do not follow the principle of detectability which you follow for all the others. This will also create problems for the World Trade Organisation, because if you accept that the presence of 1% is not a problem for health and so on, why do you not accept that detectability should be included in all traceability directives? If GMOs are present, whether adventitious or not, that fact should be stated.
You insist on not including detectability in the traceability directives. You must abide by what you have said, namely, that all directives should be part of the same framework. I expect to hear what you have to say about the detectability issue, which is very important, even in trade.
Mr President, Commissioner, ladies and gentlemen, it is important, in the light of Mr Graefe zu Baringdorf's question, to remember that we are discussing the adventitious presence of GMOs which are licensed in the European Union. We are not discussing the release of GMOs, but the definition of a further quality standard in the marketing of conventional seed.
Parliament adopted the proposal for a regulation on the traceability and labelling of GMOs or genetically modified food and feedingstuffs at first reading in June, calling for a threshold value of 0.5%. I agree with the Commission here that this value is pitched too low and is impracticable. A tolerance threshold of 1% for the adventitious presence of GMOs in non-GM products is realistic.
In setting threshold values for seed, which is what we are discussing here, the Commission has to take due account of Parliament's and the Council's suggested thresholds in the procedure mentioned. The threshold values for the adventitious presence of GMOs need to be coordinated in the two texts.
I should also like to stress that uncontrolled reproduction represents another particular and potential source of GMOs in food and feed. Reproduction seed is not subject to any mandatory quality testing and is not therefore tested for the presence of GMOs. That needs to be made perfectly clear here.
The Commission's biotechnology strategy sets the coexistence of various types of cultivation as an important priority. Coexistence is only possible if we have reasonable threshold values as, technically, wind-borne pollen can never be discounted in nature. One hundred percent purity was never possible for biological reasons and never will be in the future. Threshold values for product purity are standard and necessary in numerous industries. In the organic farming sector, for example, there is a threshold value of 5%. That means that products labelled as organic products may contain up to 5% of certain non-organic ingredients. I say that for the benefit of the Greens.
The important criterion must be that the statutory framework is practicable. More importantly, it must be in keeping with WTO rules and must not hamper the development of biotechnology in Europe by tying it up in unnecessary red tape.
Mr President, of course the questions and the statistics by our Green colleagues are loaded and selective. Can I therefore ask if the Commission agrees that a Eurobarometer survey shows that 75% of Europeans favour basic research aimed at new technologies which help knowledge to progress? Is it true that, according to Eurobarometer surveys, 48% of Europeans agree or strongly agree that GM is useful in food production for improved nutrition and for improving shelf life or taste, despite the emotive campaign by the Greens to convince them of the contrary?
Not only are these campaigns emotionally charged, they muster distorted and misleading information to support their ultimately untenable and irrational opposition to the new technology of genetically modified crops. I wish they would be honest enough to recognise that there are at least some benefits.
I believe that these actual benefits, not to mention the potential benefits, substantially outweigh any risks. Yes, there are always potential risks in any new technology product or process. We are challenging the frontiers of knowledge, but we have safeguards in place. We require exhaustive testing and trials in laboratory and field. But the opponents do not want proof. They condone obstruction and destruction of these trials. Will they deny that GM crops have major environmental benefits? Not only do they reduce production costs, they also cut back on the use of energy, pesticides and herbicides and reduce CO2 emissions. Though their opponents are still grasping at straws, it is clear from experience in America and elsewhere that the environment benefits.
In Europe we can perhaps afford the luxury of denying ourselves the food productivity benefits which GM crops offer, but do our Green colleagues not consider the interests of their fellow human beings in sub-Saharan Africa or East Asia to whom GM crops will bring nutrition and health benefits and may even help them survive? Do they consider the effect that turning our backs on this advance will have on our scientific base and researchers, on our farmers and farm workers' jobs? On thousands of jobs in the food processing industry? On the price of food as well as the quality and the variety available to our consumers?
Yes, European consumers are entitled to be able to choose what food they buy and eat. We must protect our environment as best we can, but we also owe it to our constituents to be frank and honest about the risks and benefits. It is accepted that an organic label indicates 95% organic, i.e. up to 5% not organic. Why make the non-GMO label almost unobtainable by specifying unachievable levels of purity? I could well accept that premise, with the mischievous intention of making non-GMO so rare that no one could afford it. Then everyone will be forced to come to terms with the real world, where there will always be the possibility of some adventitious GM content.
Mr President and Mr Purvis, I know one thing and that is that the GMO issue will give me grey hairs. We know from Eurobarometer opinion polls that most people are worried about GMOs. At the same time, they say that they do not know enough about them. Perhaps there is a connection.
I would like to say to Mrs Breyer that we have looked at those concerns very carefully to ensure that we establish clear legislation - a clear framework - for handling both the potential benefits and the risks of GMOs. That is why we have revised Directive 18/2001/EC to include better risk assessment and better information, so that consumers can make an informed choice. That is why we have proposed further legislation on traceability and labelling. However, it would not be honest to say that if we continue to import seeds, for example, we can guarantee total purity and no adventitious presence of GMOs.
We know that everything in nature escapes - through cross-pollination for example - so closing borders is not a viable solution. We have to be pragmatic and establish levels and thresholds to deal with natural phenomena. We have to look at the situation as it actually is and at the products we import.
This leads me to Mr Trakatellis' question about traceability. The proposals on traceability and labelling, as well as on food and feed, are not based entirely on the detectability of GMOs. Even if they cannot be detected, consumers have the right to know. The current Novel Foods Regulation will be replaced by these proposals and the scope will be broadened to give consumers a choice, even if the GMOs are not detectable. Consumers have the right to be informed of the presence of GMOs in the products they buy, even if the GMOs are not detectable.
I shall comment on two further issues that have been raised. Firstly, on labelling thresholds, the Commission can only take account of existing legislation and, for the time being, a 1% threshold is in force for foodstuffs. This 1% threshold is provided for by the Council regulation, as amended by Commission Regulation (EC) No 49/2000. Above that 1% threshold, an indication of the presence of a genetic modification in a food is compulsory. As the recital of the regulation states, the 1% value best serves the purpose of establishing a tolerance level which simultaneously remains low and takes into account the necessary feasibility along the production chain. All these factors along the production chain are involved. The seeds thresholds are based on this 1% threshold. You have to count backwards in order to reach this 1% threshold.
A recital of the draft Commission directive on seeds provides that, should the food threshold change, the thresholds for seeds would need to be reconsidered accordingly.
On the coexistence issue, the Institute for Prospective Technological Studies is carrying out a study entitled 'Scenarios for Coexistence of Genetically Modified, Conventional and Organic Crops in European Agriculture', commissioned by the Agriculture Directorate-General and coordinated by the Joint Research Centre. The main aim of the study is to assess the consequences arising from an increase in the cultivation of GM crops in the European Union in the context of coexistence. The study aimed to identify the source and estimated levels of adventitious presence of GM crops in non-GM crops at farm level, identify and assess changes in farming practices that could reduce adventitious presence below policy relevant thresholds and estimate the costs of relevant changes in farming practices, monitoring systems and potential insurance systems. The study confirms that cross-pollination and coexistence are issues that need to be considered in relation to agricultural production in general.
The results of the study need to be interpreted with caution. Only three crops were analysed: oilseed rape for seed production, maize for feed use and potatoes for human consumption. The results are derived from models and have not been validated by real field data. Therefore this study provided preliminary conclusions but the hypothetical results need to be confirmed and further research will be done.
The Commission is discussing this and coordinating with the various directorate-generals. This debate will certainly continue.
This is a very complex and sensitive issue, legally, technically and politically. As I said earlier, we readily admit that we do not have all the answers. However, what we can do - as we have done with other technologies - is to put in place a legal framework to deal with the potential benefits as well as the risks. That is what we have tried to do with the revised Directive 18/2001/EC, traceability and labelling. Consequently it will, for example, affect thresholds when it comes to seed regulation.
I thank you for this debate and I am sure we shall continue it at a later date.
Thank you Commissioner.
The next item is the debates on cases of violation of human rights, democracy and the rule of law.
The next item is the debate on the following five motions for resolutions on the International Criminal Court:
B5-0546/2002 by Mr Sakellariou and others, on behalf of the PSE Group, on the General Affairs Council's position concerning the International Criminal Court;
B5-0549/2002 by Mr Wurtz and others, on behalf of the GUE/NGL Group, on the International Criminal Court;
B5-0553/2002 by Mr Oostlander, on behalf of the PPE-DE Group, on the International Criminal Court;
B5-0557/2002 by Mr van den Bos, on behalf of the ELDR Group, on the International Criminal Court;
B5-0561/2002 by Mrs Frassoni and Mr Wuori, on behalf of the Verts/ALE Group, on the International Criminal Court.
Mr President, the aim of this report is to call upon the Council of the European Union to fulfil the commitments it has made as regards the ratification and effective establishment of the European Criminal Court.
Credit is due to the Danish Presidency for having made every endeavour to maintain a united Union position. However, the General Affairs Council has assumed a very ambiguous position regarding the possibility of concluding bilateral agreements, following the offensive launched by the current US Administration in an attempt to obtain immunity for all US citizens across the board and the willingness to accept this demand displayed by a number of European countries, including Italy - something which particularly pains me - which, apart from being my native country, was also the first Member State to ratify the Treaty of Rome.
I would therefore like to stress how shameful it is that the United States should have gone so far as to resort to threatening to impose sanctions on the countries which have ratified or intend to ratify the International Criminal Court Statute, and emphasise that there can be no agreements allowing those who have debased themselves by committing crimes against humanity or genocide to do so with impunity. Since the Rome Statute does not allow for derogations from this requirement, any agreement to that effect is to be deemed not to be compatible. That applies to the 15 Member States, but also to the countries which are going to join the Union and the countries with which the Union enjoys relations. The Council therefore needs to make every effort to hold a frank dialogue with the US Administration and to present to us a report stating a clear position on the compatibility of any potential bilateral agreements with the Rome Statute, before the Copenhagen European Council takes place.
Mr President, the United States' refusal to ratify the International Criminal Court is indicative of its pride, but also of the ridiculous, hypocritical nature of the Court. It is supposed to give substance to the concept of international, immanent justice which can punish, if not prevent, genocide and crimes against humanity.
Even with one International Criminal Court conducting an investigation into a few crooks who bear a large part of the responsibility for the massacres in the former Yugoslavia and another conducting an investigation into the genocide in Rwanda, however, there is absolutely nothing to suggest that all those guilty of offences which are just as serious will be prosecuted. How likely is it that the politicians and economic profiteers of the former colonial Belgian power, who consciously set the Tutsis and the Hutus against each other, will be prosecuted? Will the French leaders be prosecuted, those leaders whose troops in Rwanda were present, holding their fire at the massacres unleashed by the government in office, when they did not make matters worse by supplying weapons to either side?
Will the United Kingdom be prosecuted for its part in the political man?uvres which played such a major role in the ethnic massacres in Sierra Leone? How likely is it that George Bush, who is preparing, openly and publicly, to bombard tens of thousands of Iraqi civilians with the excuse that he is punishing their dictator, will be prosecuted before the Court for crimes against humanity? How likely is it that the industrial groups which, thanks to the gung-ho activities of politicians, are free to derive considerable profits from the manufacture of weapons of mass destruction, will be prosecuted?
Well then, the only effect of the International Criminal Court will be to add a touch of hypocrisy to an imperialist world where the strongest have the last word.
Mr President, we must maintain the integrity of the Rome Statute and be instrumental in getting the International Criminal Court up and running as soon as possible. That is why it is unacceptable for the American Government to undermine the Court by trying to enter into bilateral agreements with EU countries or candidate countries.
I am pleased that the Danish Presidency has worked hard to maintain a common EU position, and I am sorry that no such position has come about. The Council has to a large extent given in to American pressure, and I want, on behalf of the Group of the European Liberal, Democrat and Reform Party, to call upon the national parliaments in the EU and in the candidate countries to keep a close eye on what their governments are doing so that the Rome Statute is not weakened.
As is well known, the United States signed the statute, but has withdrawn its signature. I hope that the Council will embark upon a new dialogue with the American Government concerning the recognition of the International Criminal Court, which all the Member States and most of the candidate countries have now ratified.
The EU and the United States share the same basic values. Both parties profess freedom and democracy and the defence of human rights and the principles of the rule of law. That is why the United States, which will be able to contribute in a particularly positive way to the Court and to the way it operates, should be among the signatories of the Rome Statute. Since 1998, the EU has tried to accommodate American anxieties in relation to certain provisions of the Statute, but its efforts have unfortunately been in vain.
It is unfortunate, moreover, that the United States does not now intend to be a party to the statute which, as I say, it in fact signed during the Clinton administration. The United States' decision is wrong, and we must all regret the American measures. We must therefore hope that the United States can be convinced to adopt a more positive line once the Criminal Court has in practice had the opportunity to show that it operates in accordance with the highest standards of the rule of law and does not allow itself to be misused for political purposes.
Mr President, this debate on the International Criminal Court has gone from one extreme to another. We heard one extreme earlier, in Mrs Cauquil's speech. Mrs Cauquil, I must say to you in all honesty that we do not want an international revolutionary tribunal. Putting forward theses such as yours is a sure-fire way of scuppering the whole idea of a criminal court. On the other hand - and here I do agree with you - we do not want a criminal court to be no more than a rubber stamp in the hands of the major powers. I am really sorry that the forces that, even if they are not willing or able to prevent this court completely, want to downgrade it to some sort of rubberstamp are gaining ground in the USA and China and Russia and other countries.
We in the European Union are going the way of the law and I think that this forms part of a good and important tradition. The Council of Europe was founded as a human rights community here in Strasbourg over 50 years ago. The Human Rights Convention was adopted and the Court of Human Rights was created here in Strasbourg. For the last 50 years, the European Parliament has sat here in Strasbourg as the voice of the people, as the voice of the European rule of law and because we want to extend this rule of law to the whole continent, we quite deliberately set the idea of the Copenhagen criteria, democracy and the rule of the law, at the spearhead of the historic enlargement process, which is now approaching its culmination.
This is a consequence of our history, which has, unfortunately, seen its own share of genocide, expulsion, disenfranchisement, suppressed minorities and crimes against humanity. We have no right to play teacher to the rest of the world, as we sometimes do, unless we take our own rule of law seriously. That does not just mean respecting the rule of law internally, it also means being the strong partner for others throughout the world, when it comes to the worldwide rule of law. The criminal court, like our founding treaty, was born in Rome and the idea of Rome is somehow bound up with the concept of law. The Rome Statute underlying the criminal court should not be undermined, weakened or watered down. If we do not want the courts needed for genocide and recurrent crimes against humanity to be wrongly denigrated as victor's justice or one-off justice, then we need a permanent criminal court to which all are equally subject, large and small states alike, whatever the nationality of the perpetrator or criminal.
That is why we want to hold on to this Statute as it stands. We are severely critical of the Council of the European Union for skimping on clarity and dignity here, for repeatedly trying to get by with devious manoeuvres and for repeatedly giving in to the powers that be. If Europe wants to take itself seriously, it must fight for this criminal court and must say to the United States of America that they are indeed our most important ally, but that just such an ally has a duty within the free world to take the law seriously, however uncomfortable it may find it.
We do not need more unilateralism in response to 11 September; we need to strengthen the rule of law throughout the world, which is why we are calling for fast, undiluted ratification of the Rome Statute.
Mr President, the last time we debated this, in answer to my question, the President-in-Office confirmed that agreements under Article 98(2) are compatible with the Rome Statute and indeed are foreseen in the Rome Statute. I am therefore slightly surprised at the negative text of the resolution we have before us and at some of the contributions to the debate, because the General Affairs Council surely produced a very good outcome - European solidarity was confirmed.
It was a good example of how the common foreign and security policy works in bringing Member States together and it preserved the integrity of the International Criminal Court. So we should really be welcoming that agreement, particularly as it established the general principles governing any agreement to be signed, including the point made by colleagues that no agreement should be signed if it means that people will enjoy impunity. That is specifically ruled out.
We must recognise the reality: the Americans need to be brought gently along and persuaded that this is not a witch-hunt against American forces, it is about having international law ruling the whole of global politics.
Mr President, in response to this interesting albeit short debate, I would like to say, on behalf of the Commission, that the European Union is, as we have already heard, firmly committed to the International Criminal Court, which it considers to be a critical development in the quest for international protection and human rights. The principles of the Rome Statute, as well as those governing the functioning of the Court, are obviously in line with the principles and objectives of the Union.
Our commitment is articulated, as Mr Titley just reminded us, in the common positions on the ICC adopted in June 2001 and revised in June 2002. It is reflected in the Action Plan on the ICC adopted in May of this year and the conclusions and guiding principles adopted by the Council as recently as 20 September. These decisions all give clear evidence of the European Union's continuing support for the Rome Statute and for an effective International Criminal Court.
Consistent with that is the fact that the European Union is actively committed to ensuring the widest possible signature, ratification and implementation of the Rome Statute. To that end, between 1995 and 2001, the Commission's European initiative for democracy and human rights financed nearly EUR 7 million in projects with this purpose in various parts of the world. An additional EUR 6 million is earmarked for projects in 2002/2003.
As well as continuing to encourage all states that have not already done so to sign, ratify and adopt implementing legislation for the Rome Statute as soon as possible, we also encourage all states to respond to Washington's request for immunity agreements in a manner which is consistent with the Rome Statute.
The conclusions and guiding principles adopted by the Council on 30 September provide guidance on the ways to ensure that such responses preserve the integrity of the International Criminal Court, which is absolutely fundamental and vital.
The European Union also wants all states which have ratified the Rome Statute to be actively involved in nominating and electing the chief prosecutor and judges of the International Court. This should be done in a manner consistent with the process and criteria established by the Rome Statute and the resolution of the first assembly of states parties.
I am grateful for this opportunity to set out the position of the Commission and the European Union.
Mr President, pursuant to Article 142, I should like to ask the Bureau how, under Article 50 of our Rules of Procedure we will be discussing a matter such as the dialogue with Iran in the field of human rights? What does this have to do with urgent cases of breaches of human rights? This has nothing to do with the provision of Article 50(1). The motion tabled by the Socialist Group, concerning the stoning of women, a frequent practice in Iran, which is even inflicted on girls of 9 years old, made perfect sense. This is something I fail to understand, Mr President.
I wish, however, to ask the Bureau a second question: If we are going to look at the dialogue on human rights between Iran and the European Union; I should like the Bureau to clarify the precise meaning and scope of this debate, because according to the Iranian authorities and according to what we can read about the dialogue on the Internet, what they are saying is that Islam is being persecuted in Europe, particularly in the United Kingdom. It is there, in print. I should like to have clarification of this matter.
Mr Casaca, I would remind you that it is the Conference of Presidents which establishes our agenda, after which it is approved by the plenary, and that it is then, and only then, that Members may express their objections. I am afraid you have waited too long to express your objections and I urge you to do so earlier next time.
The debate is closed.
The vote will take place immediately after the debates, at about 5.30 p.m.
The next item is the debate on the following six motions for resolutions concerning the 'Human Rights' dialogue with Iran:
B5-0548/2002 by Mr Ford and others, on behalf of the PSE Group, on death by stoning;
B5-0551/2002 by Mrs Frahm and others, on behalf of the GUE/NGL Group, on the 'Human Rights' dialogue with Iran;
B5-0552/2002 by Mr Belder, on behalf of the EDD Group, on the 'Human Rights' dialogue with Iran;
B5-0554/2002 by Mrs Maij-Weggen and Mr Gahler, on behalf of the PPE-DE Group, on the 'Human Rights' dialogue with Iran;
B5-0556/2002 by Mr van den Bos, on behalf of the ELDR Group, on Iran;
B5-0559/2002 by Mrs Boumediene-Thiery and others, on behalf of the Verts/ALE Group, on executions and stoning in Iran.
Before giving the floor to the authors of these motions for resolutions, I would point out, ladies and gentlemen, that we are extremely behind schedule. If you want the House to be able to express itself by voting on your scintillating speeches, I would ask you to genuinely respect your speaking time.
Mr President, I speak on behalf of the Socialist Group in this debate on a resolution that has jointly been tabled by five groups. This clearly expresses our joint concerns about the executions of women and, more rarely, men by the cruel and barbaric practice of stoning and about the sharp rise in the use of the death penalty in Iran over the past two years.
Seventy-five people died in 2000, 139 in 2001 and so far this year 250. We note the letter of 23 October from the Iranian ambassador to the EU, assuring us that there have been no cases of stoning in recent months and that directives have been issued by the competent authorities for the cessation of this process and are being observed. Nevertheless, we are not entirely reassured while sentences of death by stoning continue to be passed and while the use of the death penalty more generally continues to grow.
The European Parliament and the EU generally protest against the use of the death penalty throughout the world, whether it be in the United States, China, Japan or anywhere else, and Iran is no exception. Nevertheless, we recognise that sections of Iranian society are trying to move on. Forces of progress who want to see a less cruel form of Islamic society exist and they are growing in numbers.
This resolution does not threaten talks between the EU and Iran regarding future trade and cooperation agreements, though it is clear that this will include a human rights clause. The European Parliament, which has to approve such agreements, will watch with close attention.
Mr President, Commissioner, ladies and gentlemen, a government that has presided over the execution of over 250 people since January 2002, including 27 since 30 September alone - the day on which negotiations were held between the EU and Iran; one which, secondly, includes a woman such as the advisor to President Khatami, a woman who has said that stoning is a legitimate and defensible method of protecting family values; thirdly, one that sentences human rights activists such as Nasser Zarafshan to years in prison - such a government deserves the label 'inhumane regime' and must be condemned in the strongest terms.
I do of course endorse the material need for dialogue between the European Union and Iran. However, I simply cannot understand why negotiations on a cooperation and trade agreement between the European Union and Iran should begin on 29 October. Parliament has called on numerous occasions for cooperation agreements or financial aid to be suspended or frozen when human rights are being violated. So why are we applying this double standard?
The Council decided on 22 October, just two days ago, not to table a human rights resolution on Iran at the next sitting of the UN Commission on Human Rights. I find that totally unacceptable. I cannot but wonder if the reason for not wanting to expose the Iranian Government now is that it does not square with the policy on Iraq? We in the Confederal Group of the United European Left/Nordic Green Left support the joint motion, although it does represent a shift from the real resolution on human rights to a composite resolution on human rights plus cooperation between the European Union and Iraq, but we think that parts of items 4 and 5 are wrong for the reasons I have mentioned and we have therefore applied for a split vote.
I really would be delighted if the hope reflected by this common motion were to be fulfilled, by which I mean if an end to human rights violations in Iran were to give us cause for optimism. However, present circumstances alone give me no cause whatsoever for any such belief, which is why we must raise our voices, at any rate here in Parliament.
Mr President, first of all a point of parliamentary self-criticism. As far as I can see, this draft resolution seems to be remiss on one particular point from an editorial point of view. The four Iranian women condemned to death by stoning have not been fully named with first names and surnames - see the end of Paragraph 3. Of the four names mentioned, for example, two at least would be considered to be generally used as first names. I therefore propose a correction to the text for the sake of the case of these condemned women.
Speaking metaphorically, the dialogue with the Islamic Republic of Iran on human rights is very much an uphill struggle. From the European perspective, we have to guard against being responsible for obstructing the way ourselves. Any hand extended by Iran is therefore welcome. We welcome particularly the valuable gesture made by the Iranian Minister for Foreign Affairs, Mr Kharrazi, to an ad hoc delegation visit of this Parliament on 20 July, who wanted direct contact between representatives of the Iranian legal system and EU lawyers. I would like to see the Council and the Commission seize this offer as quickly as possible. After all, the Iranian sentences, which have been rightly challenged, can be dealt with by this motion for a resolution at a correct and conclusive level. The chance of this type of contact should also be seized upon in order to oppose the barbaric sharia punishment of stoning. For let there be no misunderstanding with regard to Europe's position towards Iran. We cannot and will not live with a system which condones stoning fellow human beings, wherever this may be.
Mr President, as rapporteur for Iran, I support the joint motion for a resolution. Dialogue with Iran is important, but our main concern, as the European Parliament, is for a human rights dialogue. As parliamentary representatives, we are free from diplomatic constraints when it comes to demanding this universal principle, which is why we say loud and clear to any country concerned that we reject the death penalty in general.
As far as the rise in the number of death sentences carried out in Iran compared with previous years is concerned, I should like to state here how I evaluate the situation. Conservative forces within both formal and informal structures are obviously using death sentences carried out or corporal punishment inflicted to intimidate both the people and the liberal forces in parliament and other societal institutions. It has nothing to do with Islam or the Koran. Because internal pressure is increasing, so is repression.
That is why we must stick to the demonstrable facts in all our criticism and check every allegation, irrespective of its source. That is why I am against overloading the resolution with allegations which, in the final analysis, we cannot prove, thereby undermining our own credibility.
People have been sentenced to be stoned to death. We have proof that two of these sentences were carried out in the first half of 2001, but not for 25 September 2002. Let us therefore make use of Iran's readiness to discuss all human rights issues, including individual cases, without preliminary conditions, as expressed in talks with the EU-Iran Human Rights Exploratory Experts mission at the beginning of the month.
I still worry that the Council has drawn the short straw by officially refraining from tabling the annual human rights resolution on Iran at the United Nations. It is not the Presidency that deserves to be criticised here, but the usual suspects who feel their plans may be upset.
What we do say is that it is good that they want to talk; let us hold a comprehensive dialogue and, if we see improvements, only then should we refrain from tabling new resolutions in due course. There can be no upfront concessions at the expense of human rights. Given the situation, we should clearly remind the structures in question in Iran - and in my view the Council and Commission as well - of one thing. A negotiated agreement will only come about with Parliament's assent and the issues to which we shall be paying particular attention are those I have just addressed.
Modernisation currently taking place within Iran is still not leading to an improvement in the human rights situation. Barbaric punishments are still being carried out. The backward and medieval practice of stoning still forms part of its criminal justice system. Individuals are publicly hanged, hands are chopped off for minor transgressions and eyes are even put out without anaesthetic. Women are predominantly the victims of this inhuman judicial procedure. If Iran is serious about opening itself up to the West, if it is serious about a dialogue with the European Union, then this violation of human rights has to stop. The extreme nature of the sharia represents an insurmountable obstacle for normal relations. There can be no question of a trade and cooperation agreement with Europe as long as the human rights situation is not resolved. The negotiators working on behalf of the European Union have to make this very clear right from the start. Does Commissioner Kinnock agree with me on this?
Clearly we cannot abandon a condemnation resolution in the UN if Iran continues with its evil infringement of universal principles. This is not a question of a successful human rights dialogue with the EU as was suggested, but of a successful abolition of barbaric methods. The European Union cannot afford to isolate Iran. It is very important for reformists to be supported in their battle for a democratic and more humane Iran. The younger generation wants change and offers hope. Unfortunately the Iranian authorities do not know how to handle the situation. But there is no substitute for openness and democratisation. Modernisation can only triumph if barbaric practices and an evil past are brought to an end.
Mr President, Commissioner, unfortunately what Mr van den Bos is saying is not presented clearly in this joint motion for a resolution and that is why we have not signed it. As long as Khatami's adviser on women's affairs considers stoning to be a measure which underpins the family, we can only consider this to be truly horrible.
Since our resolution of 13 December 2001, 250 people have been executed in Iran, and 75 the previous year. How can they speak about progress! It does not look as if the human rights situation is improving. I find that the motion for a resolution placed before us for our vote is not sufficiently clear. Despite the visit by a European delegation in connection with human rights, there were still five public executions on 30 September. We therefore condemn the European Council's decision not to introduce a resolution about human rights in Iran before the next sitting of the UN Comission on Human Rights in Geneva. We want to state clearly and unambiguously that this resolution must be introduced before the next sitting. We want to say in all clarity that the European Parliament cannot assume that we can discuss cooperation agreements if there is no real improvement to the situation on human rights in Iran and that is why we have not signed.
Mr President, Iran is a large and important country with an ancient tradition of culture and learning going back to the pre-Islamic Zoroastrian period. It is also a country with which the West has had troubled relations over a number of years. In rejecting Western consumerist values, Iran radicalised itself and supported radical Islamic groups in Lebanon, such as Hizbollah. There is added complexity because the conflicts with the West have long been bound up with internal disagreements within Iran itself. Recent years have seen a growing awareness within Iran that this isolation was harmful to Iranian interests and leading nowhere. The result has been a thaw in relations which we should welcome in the EU.
Our relations will depend on fundamental progress in the areas of human rights and illegal immigration, weapons of mass destruction, in particular the country's nuclear weapons programme, drugs, the Middle East, Afghanistan and the battle against terrorism.
With regard to drug trafficking, the Iranians, who have a very serious drug problem of their own, should be commended for their efforts and cooperation. They have also resisted the temptation to destabilise Afghanistan and have indicated they will not attempt to foment instability in Iraq in the event of Saddam Hussein's departure from the scene. Iran needs regional stability, and this has been recognised by the Iranian leadership.
On the Middle East, Iran has joined Saudi Arabia in accepting the principle of 'land for peace', if that is what the Palestinians want. All of these developments are important and very welcome. Iran needs to understand that Europe is extending the hand of friendship and that ways can be found to live together without Iran losing either its identity or its opposition to the worst of Western values. It would be wrong for the European Union to overstress the issue of capital punishment per se, which remains legal, if used appropriately, in international law. It is practised in the world's largest democracies such as the USA, Japan and India and is supported by tens of millions of citizens in my country, the UK.
Iran's leaders, however, should be in no doubt about the universal horror felt by us about the barbaric and medieval Sharia punishment of stoning to death. I urge the Iranian leadership to reflect on this and to find solutions commensurate with Iran's dignity and history.
Mr President, sadly, it cannot be denied that there has been an unprecedented increase in the number of executions in Iran in the past year. The practice of stoning men and, in particular, women, not only continues to be provided for by law but is frequently applied, as is shown by the many death sentences already pronounced. As we are aware, in the coming months, a further four women will be stoned under a legislative framework which forces an oppressive, discriminatory system of control on women.
As far as respect for fundamental rights is concerned, the deterioration of the situation in Iran has been pointed out and emphasised by a number of organisations as well as a UN General Assembly resolution and the most recent report produced by the Special Representative of the UN Human Rights Commission on Iran.
Now, in the dialogue taking place between the European Union and Iran, the Union's exploratory mission did indeed record willingness on the part of the Iranian Government to discuss human rights issues, including specific cases, but this verbal expression of good will has not been borne out by any practical measure. Quite the opposite: the situation seems to be deteriorating. Although it is true that we must welcome signs of cooperation from the Iranian Government, we also need to realise that the increase in executions and the continued stonings are a negative sign for the Union, which cannot accept them out of respect for its own Charter of Fundamental Rights and the international conventions. It is therefore imperative that, at all stages of the current dialogue, the Union makes clear that it is an absolute necessity that Iran guarantees respect for fundamental rights, especially women's rights, and that it reiterates the need for Iran to abolish the death penalty, the practice of stoning and all other inhuman or debasing practices.
There were many of us, not only here in Europe but throughout the world, who put our faith in President Khatami. That applied above all, of course, to the Iranian people. We all hoped that he would be able to lead Iran onto a more democratically open and tolerant path. Unfortunately, we have all, time after time after time, been disappointed. The latest reports are frightening. Journalists, intellectuals and critics of the regime disappear and are tortured, imprisoned and put on trial for trivial reasons. The death penalty is frequently applied. In that respect, Iran is one of the world's worst offenders.
The latest reports of women having been stoned to death according to ancient sharia laws are utterly hair-raising. The fact that this is happening in 2002 is completely unacceptable. A whole world turns in abhorrence upon Iran.
Relations between the EU and Iran are characterised by a certain amount of caution, which is good. If these relations are to become meaningful, the issue of human rights must always be at the top of the agenda, however. I would also draw attention to the fact that Parliament has its veto when it comes to acknowledging possible agreements, and this is something we shall use if the situation does not improve.
Mr President, we too protest against the sentences inflicted on many Iranian women, against the disgraceful sentence of death by stoning and against the two-fold oppression of women by the dictatorship of mullahs.
We will vote for the resolution on the table in the hope that it will put pressure on the leaders of these countries and induce them to put an end to these barbaric practices. The dictatorship of mullahs is not the only regime under which women are barbarically oppressed, however. This is also the common practice of numerous regimes which the major powers consider to be their allies and on which they have the means to exert effective pressure, starting with Saudi Arabia and some of the oil emirates in the region.
I also protest against the barbarity of the death penalty and against obscurantism, even when it is not practised by primitive religions but by the leaders of the principal world superpower, which has the gall to set itself up as the defender of civilisation.
Mr President, it is true that President Khatami inspired hope concerning human rights in Iran, hopes that he himself crushed a long time ago, however. Now, he is demonstrating good will in the light of the trade agreement with the EU. We do not need good will, however; we need results. I agree with all my fellow MEPs who have said that we cannot enter into any trade agreement with Iran. It would be completely schizophrenic, on the one hand, to say that we want to see a strongly critical resolution in the UN and, on the other hand, to enter into a trade agreement with the same country. Let us think for a moment. Of course we must embark upon the critical dialogue with Iran, and if this yields fruit in terms of our no longer seeing stonings or barbaric death penalties and sentences in Iran, then we can of course begin to pave the way for trade agreements. Not a moment before, however.
Mr President, I hope that discussions on Iran will take place soon in the form of a dialogue between parliamentary committees and that an association agreement will be signed and implemented as a result.
Both sides need to make an effort if we are to achieve this objective. On our side, we need to show we are willing to acknowledge the history of this vast country, as well as its present situation and the natural and socio-economic factors which shape it from both within and without. We need to set an example and show our confidence in the leaders and people of Iran, the charming, dignified, talented people of Iran looking forward to democracy and reform, witness the hope they still place in President Hatami, who really is fighting to bring about changes in their theocratic regime.
On Iran's side, its leaders must realise that the West, and the European Union in particular, will only open up to and work with the developing world if it respects human rights; these are not values Europe wishes to impose, they are ecumenical values and they include women's rights, which are particularly prone to abuse.
Communication and dialogue will help here. So let us continue and strengthen this dialogue and signal once again, via this resolution, that we shall not waver from our principles and values and that this will be reflected in the preparations for and final text of the association agreement.
May I state, as coordinator of the European People's Party in the Committee on Women's Rights, that we are giving this matter serious attention. We are planning a fact-finding mission with our opposite numbers and representatives of civil society and we shall lobby for the final text of the agreement, if it comes to that, to include a clear, express clause on women's rights.
Mr President, I should like to express my gratitude to honourable Members for tabling this motion for a resolution. Naturally, the Commission continues to be concerned by the human rights situation in Iran and, in particular, by the persistence of repressive measures against democratic institutions, civil society and the media.
The prevalence of arbitrary arrests, torture, discrimination against minorities and evident lack of the rule of law are all deeply disturbing. The all-too-plentiful evidence of the use of cruel, inhuman and degrading punishments, including the appalling stoning of children, of women and of men, continue to demonstrate the scarcity of civilised standards.
The most effective way to raise these concerns is through the half-yearly comprehensive dialogue meetings, bilateral talks at ministerial level and similar sustained activities. In addition, avenues for more direct and specific dialogue have been explored recently by the troika, as several Members said.
On 21 October the GAERC endorsed the strategy for starting a human rights dialogue with Iran on the basis of the recommendations of the exploratory troika mission that visited Teheran from 30 September to 1 October last. During these explanatory talks, the Iranian Government voiced a political will to enter into a human rights dialogue and to do so largely on the EU's terms. No restrictions were requested in relation to the list of human rights issues to be discussed and the dialogue will be regularly assessed with the help of specific and realistic benchmarks, such as reports from the visits of the United Nations thematics rapporteurs.
The dialogue would initially take the form of an experimental round table in Teheran in December of this year. Its format will be assessed immediately after the first session and could be revised, as necessary, in the spring of 2003.
The opening of negotiations with Iran on a trade and cooperation agreement, indissolubly linked to instruments on political dialogue and counter-terrorism, gives the European Union substantial leverage, since the progress in the negotiations will be directly related to parallel progress in, among other things, human rights. This connection is at the heart of the political package defined at the June Council and formally adopted on 12 July.
The establishment of a structured EU-Iran dialogue on human rights is obviously not a complete antidote to the variety of deep and serious concerns. At this juncture, however, it seems to constitute the most effective available means of promoting our attempts to bring about tangible improvements in the grievous human rights situation in Iran.
I emphasise that, in all of this, our concerns relate to the basic rights and well-being of human beings, regardless of their faith, regardless of their customs. That is the fundamental value that guides us and provides the motivation of the European Union. We will continue to act upon those fundamentals.
Mr President, Commissioner, just one supplementary question. Would the Commission be prepared to include the European Parliament in the December round table in Teheran which was mentioned?
Mr President, I can certainly make enquiries of my colleagues whose portfolios directly concern this issue. I am certain that the Commission, whether Parliament is involved or not, will welcome any reinforcement of its consistent and assiduous efforts to achieve objectives that we know are fully shared by this House.
Thank you Commissioner.
The debate is closed.
The vote will take place at 5.30 p.m., that is if the Members wishing to speak on the final item on the agenda make an effort to be concise.
The next item is the following six motions for resolution on the situation in Nepal:
B5-0545/2002 by Mr Collins, on behalf of the UEN Group, on the situation in Nepal;
B5-0547/2002 by Mrs Carrilho and others, on behalf of the PSE Group, on the situation in Nepal;
B5-0550/2002 by Mr Vinci, on behalf of the GUE/NGL Group, on the situation in Nepal;
B5-0555/2002 by Mr Thomas Mann, on behalf of the PPE-DE Group, on the situation in Nepal;
B5-0558/2002 by Mr van den Bos, on behalf of the ELDR Group, on the political situation in Nepal;
B5-0560/2002 by Mr Messner and others, on behalf of the Verts/ALE Group, on Nepal.
Mr President, Commissioner, ladies and gentlemen, I would like to start by expressing our sympathy for the Nepalese people, for whom the last few years have been one of the most difficult periods in their history. Nepal's fledgling democracy is shaky and the rule of law is constantly giving way to the arbitrary and to violence. Over 3000 people have died in less than a year - which is appalling - following the violent confrontations between the army and the Maoist guerrillas, whose aim is to overthrow the monarchy, apparently against the wish of the population.
In actual fact, this people has been subjected to a genuine civil war for over six years, and the reaction of the international community has been almost total indifference. The difficult situation has just been violently exacerbated by the events which took place at the beginning of this month. In announcing the dismissal of the Prime Minister and temporarily assuming the executive powers, something which has not happened since the end of the absolute monarchy in 1990, King Gyanendra has sparked off a major political crisis. Indeed, even though he subsequently appointed another Prime Minister, the new Prime Minister has no representative legitimacy and, indeed, the King must be sorely tempted to use the fight against Maoist guerrilla groups to suspend the rule of law and put an end to the period of parliamentary democracy which has prevailed for 12 years.
These events have destabilised Nepal and thus exacerbated the unrest and instability throughout the region as a whole. The European Union can no longer be content just to express good intentions faced with such a situation. We must urge the new Prime Minister in the strongest terms possible to resume unconditional dialogue with the Maoist rebels. Moreover, it would be desirable, in this respect, for the Council to appoint a special representative for Nepal without delay, who would, if necessary, be able to serve as mediator between the two sides.
Lastly and most importantly, given that this conflict is largely the result of economic and social problems, we must set aside a substantial amount of financial aid in order to be able to make an effective contribution to the restoration of peace and democracy in this small kingdom when the time comes.
Mr President, the escalation of force in Nepal is an unacceptable threat to stability in the entire region of the Himalayas. The destructive work of the Maoist guerrillas continues unabated. In many parts of Nepal there are no longer any schools or hospitals and the infrastructure will be in ruins for years to come. Every week we hear of more police officers and civilians murdered. The most recent low point was when the famous statue of King Gyanendra was blown up in the middle of Patan, an area that I know well. One passer-by was killed and nine others were injured.
The guerrillas - unlike the majority of the population who are unequivocal in their support - want an end to the constitutional monarchy. Over 5 000 people have fallen victim to the violence since 1996. It was only last May that the European Parliament conferred with Prime Minister Deuba in Brussels. Now the King has sacked him because, contrary to what he said in public, he was in favour of postponing the November elections for a year. Bahadur Khadka, whom the King appointed as his successor , and who has already been prime minister twice before, is now heading the transitional government and has announced that he intends to secure peace and stability in the country and start negotiating with the rebels.
The position of the PPE-DE is perfectly clear. Nepal needs the rule of law, pluralism and continuing parliamentary democracy. The fight against corruption and nepotism must be stepped up and the postponed elections must be accompanied by effective security measures, so that they can be held as quickly as possible.
We call on the European Union, across the party political divide, to offer its services as mediator. The Council should appoint a special representative for Nepal. I hope the Commission shares this position. I have acted as vice-chairman of the SAARC delegation for many years and know from my regular contacts with and in Nepal that Europeans are held in high regard. We could start acting as honest brokers right now and make an important contribution to the peace that the Nepalese people have long deserved.
Mr President, it looks as though in Nepal, the very beginning of democracy has been murdered along with King Birendra. The current ruler is concentrating all power in his own hands. The state of emergency has been replaced by a permanent state of absolute power with no real hope of improvement. The rebel movement grows daily because the sense of hopelessness is steadily increasing in the countryside and young people join the rebels. They are fighting a corrupt regime which owns 95% of the country's wealth. And some of our Member States, including my own, Belgium, are sending weapons to this country.
In its earlier resolutions, the European Parliament has rightly urged that Europe should make the effort not just to support democracy but also to ensure that a political solution and negotiations can be achieved, but not that more powerful weapons should be delivered allowing even greater repression. This contravenes the European code of conduct itself. In the last six years alone five thousand people died in Nepal. Yesterday, another 25 were killed in various clashes. I do not care which side the victims come from, what concerns me is that we must strive for a peaceful solution, that the only hope we can give this country is developing its land and providing opportunities for its people. I therefore hope that you will support our amendments which refer to these points. For surely it is unacceptable for there only to be one answer: shooting and killing. We do not think that this is acceptable and we ask your support otherwise we will not be able to endorse this resolution, at least as far as I am concerned.
Mr President, Commissioner, ladies and gentlemen, it is universally known that human rights are being violated in Nepal. This resolution rightly condemns all acts of violence, those perpetrated by the security forces, but also those by the Maoist rebels. It rightly presses for mediation and political consultation. However, it rightly asks for the underlying causes of the conflict to be addressed, that is, abject poverty, social inequality and marginalised population groups. In August, the European Commission provided EUR 615 000 for a peaceful solution to the conflict. Against this background, it is unwise to supply murder weapons to Nepal. It is also a clear violation of the code of conduct regarding the export of weapons. The Flemish Greens clearly state that the conditions for supply are not fulfilled and our party will continue to ask the Minister for Foreign Affairs in the Belgian Parliament whether it is still possible to suspend the planned supply of weapons. In this sense, this resolution is a more than obvious sign to Mr Michel of a poor, incoherent document. The Nepalese need ploughshares, not weapons, Mr Michel.
Mr President, together with honourable Members, the Commission deplores the increasing number of victims generated by the clashes between Maoists and government forces in Nepal. It is particularly concerned by human rights violations both by the insurgents and by counter-insurgency forces in and around the country.
Observers believe that there cannot be a durable military solution to the crisis and that it is extremely urgent to end a period of political instability caused by endemic rivalries among the different leaders of various political parties. The Commission hopes that the designation by the king of the new Prime Minister, Mr Chand, as head of an interim caretaker government, will give the necessary impetus to rebuild the national consensus, including efforts to improve governance, allow free and fair elections as soon as possible and re-open the dialogue with the Maoist insurgents.
Ongoing consultations with political parties should help to complete the formation of the new government From it, we expect tangible initiatives to foster multi-party dialogue and the implementation of urgent measures to fight the underlying socio-economic causes of conflict to which Mr Staes and other Members have rightly referred.
Within the context of its cooperation activities, the Commission is ready to provide support to long-term development initiatives, especially for poverty alleviation in critical areas of the mid-western part of Nepal and to provide support to local institutions seeking to strengthen the rule of law and the protection of human rights.
The Commission calls on the authorities to create the conditions for holding peaceful and democratic elections and to announce new dates for local and parliamentary elections soon. Meanwhile, the Commission confirms that the funding foreseen for the planned EU election observer mission will remain committed until December 2003. At this juncture, these are all the feasible and practical undertakings we can give to try and resolve an appalling and long-lasting bloody situation.
Thank you very much, Commissioner.
The debate is closed.
We shall now proceed immediately to the vote.
(Parliament adopted the resolution)
I declare the session of the European Parliament adjourned.
(The sitting was closed at 5 40 p.m.)